UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HEELYS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies:Common stock, $0.001 par value per share, of Heelys, Inc. (“Common Stock”) Aggregate number of securities to which transaction applies:28,004,373 shares of Common Stock, 40,000 of which are exercisable pursuant to outstanding options to purchase shares of Common Stock with exercise prices at or below $2.25 per share of Common Stock, and 393,321 of which are issuable pursuant to outstanding restricted stock unit awards, in each case, pursuant to the merger transaction described in this statement. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):The filing fee was calculated by multiplying 0.00013640 by the sum of: (a) 27,571,052 shares of Common Stock multiplied by $2.25 per share; (b) 393,321 shares of Common Stock underlying unvested shares of restricted stock multiplied by $2.25 per share and (c) 40,000 shares of Common Stock subject to outstanding options to purchase Common Stock with exercise prices of less than $2.25 per share multiplied by $0.25 per share (which is the difference between $2.25 and the weighted average exercise price per share of such options of $2.00). Proposed maximum aggregate value of transaction:$63,009,839 Total fee paid:$8,594.54 o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party:Heelys, Inc. Date Filed: 2 December , 2012 Dear Stockholder: Heelys, Inc. (the “Company”) previously announced a special meeting (the “Original Meeting”) of the holders (the “Stockholders”) of shares of common stock (“Common Stock”) of the Company to be held at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201, on Thursday, December 13, 2012 at 10:00 a.m. Central Time. As previously announced, the Original Meeting has been canceled, and a new special meeting of the Stockholders has been set for , January , 2013, to be held at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201, at 10:00 a.m. Central Time (the “Meeting”). The purpose of the Original Meeting was to, among other things, hold a vote for considering and approving (a) the sale of substantially all of the assets of the Company and its subsidiaries pursuant to the Asset Purchase Agreement, dated October 22, 2012 (the “Evergreen Purchase Agreement”), among the Company, its subsidiaries, The Evergreen Group Ventures, LLC and one of its subsidiaries (the “Sale”), (b) an amendment to the Company’s Certificate of Incorporation to change its corporate name to “HLYS Liquidation Company, Inc.,” contingent on and effective upon the consummation of the Sale and (c) the Plan of Liquidation and Dissolution adopted by the Company’s Board of Directors (the “Board”), pursuant to which the Company would be liquidated, wound up and dissolved, contingent on Stockholder approval, and the consummation, of the Sale. As described in more detail in the enclosed proxy statement (the “Proxy Statement”), on December 7, 2012, we terminated the Evergreen Purchase Agreement and, immediately thereafter, executed an Agreement and Plan of Merger, by and among Sequential Brands Group, Inc., Wheels Merger Sub Inc. (“Merger Sub”) and the Company (as may be amended from time to time, the “Merger Agreement”).The termination of the Evergreen Purchase Agreement followed a 30-day “go-shop” period and the determination of the Board that the transactions contemplated by the Merger Agreement constitute a “Superior Proposal,” as defined in the Evergreen Purchase Agreement, in respect of the transactions contemplated by the Evergreen Purchase Agreement.Pursuant to the Merger Agreement, Merger Sub will be merged with and into the Company (the “Merger”), and the Company will be the surviving corporation in the Merger. At the Meeting, you will be asked to consider and vote upon a proposal to adopt the Merger Agreement and approve the Merger, pursuant to which Sequential will acquire the Company.If the Merger is completed, you will be entitled to receive $2.25 in cash, without interest and less any applicable withholding tax, for each share of Common Stock you own immediately before the effective time of the Merger (unless you have properly demanded and validly perfected your statutory rights of appraisal with respect to the Merger). If the Merger is completed, the Common Stock will be delisted from The Nasdaq Capital Market.In addition, the Common Stock will be deregistered under Section 12(b), and the Company’s reporting obligations will be suspended under Section 15(d), of the Securities Exchange Act of 1934, as amended.As such, the Company will cease to be an independent, publicly-traded company. The Company’s financial advisor, Roth Capital Partners, LLC (“Roth”), has provided an opinion (the “Fairness Opinion”) regarding the fairness, from a financial point of view, to the Stockholders of the consideration to be received by Stockholders pursuant to the Merger Agreement.Roth has provided the Board with its opinion that as of December 6, 2012 the per share consideration to be received by the Stockholders pursuant to the Merger Agreement is fair to the Stockholders from a financial point of view. The Board has reviewed the Merger Agreement and the Fairness Opinion, as well as other relevant materials, carefully and has unanimously concluded that the Merger, pursuant to the Merger Agreement, in its opinion, is advisable and fair to and in the best interests of the Company and its Stockholders, and that the Merger Agreement should be presented to the Stockholders for adoption.The Board unanimously recommends that Stockholders vote to adopt the Merger Agreement and approve the Merger. 3 The Proxy Statement sets forth information about the background and details of the Merger and the terms of the Merger Agreement.The Proxy Statement additionally requests Stockholder approval of, and contains information with respect to: (a) a non-binding advisory vote on certain executive compensation described in the Proxy Statement that is payable as a result of the Merger, as required by applicable laws, and (b) the grant of authority of the Board to adjourn the Meeting, even if a quorum is present, if necessary or appropriate in the sole discretion of the Board, including to solicit additional proxies in the event that there are insufficient shares present in person or by proxy voting in favor of adopting the Merger Agreement and approving the Merger.The Board unanimously recommends that the Stockholders vote in favor of these additional proposals. Your vote is important, regardless of the number of shares of Common Stock you own.You do not need to attend the Meeting in order to vote.Whether or not you attend the Meeting, after reading the Proxy Statement, please follow the instructions on your proxy card to submit your proxy by mail, telephone or Internet.If you decide to attend the Meeting and desire to vote in person, please notify the Company’s Judge of Voting at the Meeting that you wish to vote in person and your previously submitted proxy will not be voted. Please carefully consider the information set forth in the Proxy Statement and related materials and consult your financial, income tax or other professional advisors as appropriate. On behalf of the Board, I hope that you will attend the Meeting and vote in favor of the proposals. Sincerely, /s/ Gary L. Martin Gary L. Martin Chairman of the Board of Heelys, Inc. 4 3200 Belmeade Drive, Ste. 100 Carrollton, Texas 75006 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS REGARDING PROPOSED MERGER TO BE HELD JANUARY , 2013 To the Stockholders of Heelys, Inc.: NOTICE IS HEREBY GIVEN that a Special Meeting of the holders (the “Stockholders”) of the common stock (“Common Stock”) of Heelys, Inc. (the “Company”) will be held on , January , 2013 at 10:00 a.m. Central Time at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201 (the “Meeting”), for the following purposes: 1.To consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of December 7, 2012, by and among Sequential Brands Group, Inc. (“Sequential”), Wheels Merger Sub Inc., a wholly owned subsidiary of Sequential (“Merger Sub”), and the Company (as may be amended from time to time, the “Merger Agreement”), pursuant to which Merger Sub will merge with and into the Company, with the Company continuing as a wholly owned subsidiary of Sequential (the “Merger”), and approve the Merger; 2.To consider and vote, on a non-binding, advisory basis, on certain executive compensation payable as a result of the Merger, as described in the accompanying proxy statement; 3.To grant authority to the Board of Directors of the Company (the “Board”) to adjourn the Meeting, even if a quorum is present, if necessary or appropriate in the sole discretion of the Board, including to solicit additional proxies in the event that there are insufficient shares present in person or by proxy voting in favor of adopting the Merger Agreement and approving the Merger; and 4.To take action on any other business that may properly come before the Meeting and any adjournment or postponement thereof. Each share of the Common Stock issued and outstanding immediately before the effective time of the Merger (other than shares of the Common Stock owned by Sequential, Merger Sub, any other subsidiary of Sequential, the Company or any subsidiary of the Company, and shares of Common Stock held by the Stockholders, if any, who have properly demanded and validly perfected their statutory rights of appraisal with respect to the Merger) will, as a result of the Merger, be converted into the right to receive $2.25 in cash, without interest and less any applicable withholding tax. Stockholders who do not vote in favor of the approval and adoption of the Merger Agreement will have the right to seek appraisal and payment of the fair value of their shares of Common Stock, but only if such Stockholders perfect their appraisal rights by complying with the required procedures under the Delaware General Corporation Law, as set forth in the accompanying proxy statement. Only Stockholders who owned shares of Common Stock at the close of business on December , 2012, the record date of the Meeting, can vote at the Meeting or any adjournment or postponement of the Meeting. All Stockholders are cordially invited to attend the Meeting in person.To assure your representation at the Meeting, however, you are urged to mark, sign and return the enclosed proxy as promptly as possible in the postage-prepaid envelope for that purpose, or in the other manners set forth in the accompanying proxy statement.If you later desire to revoke your proxy for any reason, you may do so in the manner provided in the accompanying proxy statement.Your shares of Common Stock will be voted in accordance with the instructions you have given in the proxy.You will find more instructions on how to vote in the accompanying proxy statement. 5 Accompanying this Notice of Special Meeting of the Stockholders are (a) a proxy statement and attached annexes and (b) a form of proxy (or a voting instruction form if you hold shares of Common Stock through a broker or other intermediary). Your vote is important, regardless of the number of shares of Common Stock you own.You do not need to attend the Meeting in order to vote.Whether or not you attend the Meeting, after reading the Proxy Statement, please follow the instructions on your proxy card to submit your proxy by mail, telephone or Internet.If you decide to attend the Meeting and desire to vote in person, please notify the Company’s Judge of Voting at the Meeting that you wish to vote in person and your previously submitted proxy will not be voted. The enclosed materials require the Stockholders to make important decisions with respect to the Company.Please read carefully the accompanying proxy statement and its annexes, because these documents contain detailed information relating to, among other things, the acquisition of the Company pursuant to the Merger Agreement.If you are in doubt as to how to make these decisions, please consult your financial, legal or other professional advisors. NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES REGULATORY AGENCY HAS APPROVED OR DISAPPROVED ANY OF THE MATTERS TO BE ACTED UPON AT THE MEETING, PASSED UPON THE MERITS OR FAIRNESS OF SUCH MATTERS OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THE ACCOMPANYING PROXY STATEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. By order of the Board of Directors, /s/ Barbara A. Nagy Barbara A. Nagy Corporate Secretary Carrollton, Texas December , 2012 6 PRELIMINARY PROXY MATERIAL; SUBJECT TO COMPLETION PROXY STATEMENT FOR SPECIAL MEETING OF STOCKHOLDERS INTRODUCTION This Proxy Statement (this “Proxy Statement”) is furnished in connection with the solicitation of proxies from the holders (the “Stockholders”) of shares of the common stock (“Common Stock”) of Heelys, Inc. (the “Company”) to be voted at a Special Meeting of Stockholders to be held on , January , 2013, at 10:00 a.m. Central Time, at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201 (the “Meeting”). The enclosed proxy is solicited by the Board of Directors of the Company (the “Board”).These proxy materials have been prepared for the Board by the Company’s management.This Proxy Statement and the enclosed proxy card are first being mailed to the Stockholders entitled to vote at the Meeting on or about , 2012. The mailing address of the Company’s principal executive office is 3200 Belmeade Drive, Ste. 100, Carrollton, Texas 75006.The telephone number of the Company’s principal executive office is (866) 433-5464. Capitalized terms used but not otherwise defined in this Proxy Statement have the meanings set forth in the “Glossary of Terms” section beginning on page below. Unless the context indicates otherwise, the terms “we,” ”our,” “us” or “Heelys” refer to the Company and its subsidiaries. NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES REGULATORY AGENCY HAS APPROVED OR DISAPPROVED ANY OF THE MATTERS TO BE ACTED UPON AT THE MEETING, PASSED UPON THE MERITS OR FAIRNESS OF SUCH MATTERS OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS PROXY STATEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. SUMMARY TERM SHEET The following is a summary of certain information contained elsewhere in this Proxy Statement or in its annexes.This information is not, and is not intended to be, complete.This is a summary only and is qualified in its entirety by the more detailed information appearing elsewhere in this Proxy Statement and the annexes hereto.Stockholders are urged to review carefully the entirety of this Proxy Statement and all annexes hereto.Certain capitalized terms used in this Proxy Statement have the meanings set forth in the “Glossary of Terms” section beginning on page below. Meeting The Meeting will be held on , January , 2013 at 10:00 a.m. Central Time at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201, for the purposes of: ● Considering and voting on a proposal to adopt the Agreement and Plan of Merger, dated as of December 7, 2012, by and among Sequential Brands Group, Inc. (“Sequential”), Wheels Merger Sub Inc., a wholly owned subsidiary of Sequential (“Merger Sub”), and the Company (as may be amended from time to time, the “Merger Agreement”), pursuant to which Merger Sub will merge with and into the Company, with the Company continuing as a wholly owned subsidiary of Sequential, and each share of Common Stock will be converted into the right to receive $2.25 in cash ( (the “Merger”), and approve the Merger (the “Merger Proposal”); 7 Table of Contents ● Considering and voting on a non-binding, advisory proposal regarding certain executive compensation described below that is payable as a result of the Merger (the “Advisory Vote on Change of Control Compensation”); ● Voting to grant authority to the Board to adjourn the Meeting, even if a quorum is present, in the sole discretion of the Board, including to solicit additional proxies in the event that there are insufficient shares present in person or by proxy voting in favor of the Merger Agreement (the “Adjournment Proposal”); and ● Any other business that may properly come before the Meeting and any adjournment or postponement thereof. The Record Date and Quorum The record date for determining the Stockholders entitled to receive notice of and to vote at the Meeting is the close of business on December , 2012 (the “Record Date”). A Stockholder is entitled to receive notice of, and to vote at, the Meeting if such Stockholder owned shares of Common Stock at the close of business as of the Record Date.A Stockholder of record will have one vote for each share of Common Stock held at the close of business as of the Record Date.At the close of business as of the Record Date, there were [27,571,052] shares of Common Stock outstanding and entitled to vote at the Meeting. A quorum is necessary to hold the Meeting and conduct business.The presence, either in person or represented by proxy, of Stockholders who can direct the vote of at least a majority of the outstanding shares of Common Stock as of the Record Date is considered a quorum.A Stockholder is counted present at the Meeting if (a) the Stockholder is present and votes in person at the Meeting or (b) the Stockholder has properly submitted a proxy. Shares of Common Stock that are not voted by the broker who is the record holder of such shares because the broker is not instructed to vote and does not have discretionary authority to vote (i.e., broker non-votes), and shares of Common Stock that are not voted in other circumstances in which proxy authority is defective or has been withheld, will be counted for purposes of establishing a quorum. If a quorum is not present, the Meeting will be adjourned until a quorum is obtained. In addition, even if a quorum is present, the Board may hold a vote on the Adjournment Proposal, if in its sole discretion, it determines that it is necessary or appropriate for any reason to adjourn the Meeting to a later date.See “Proposal No. 3 – Adjournment.” The Merger Agreement Following is a summary of the principal terms of the Merger Agreement: ● Pursuant to the Merger Agreement, Merger Sub, a wholly owned subsidiary of Sequential, will merge with and into the Company, with the Company surviving and continuing as a wholly owned subsidiary of Sequential.Each share of Common Stock issued and outstanding immediately before the effective time of the Merger (other than shares of Common Stock owned by Sequential, Merger Sub, any other subsidiary of Sequential, the Company or any subsidiary of the Company, and shares of Common Stock held by the Stockholders, if any, who have properly demanded and validly perfected their statutory rights of appraisal with respect to the Merger) will, as a result of the Merger, be converted into the right to receive $2.25 in cash, without interest and less any applicable withholding tax. ● All shares of Common Stock so converted will, by virtue of the Merger, be canceled and cease to exist, and each holder of a certificate representing any shares of Common Stock will cease to have any rights with respect to such certificate, other than the right to receive the $2.25 per share merger consideration upon surrender of such certificate. ● Each outstanding share of common stock of Merger Sub will be converted into one share of Common Stock of the Company as the surviving corporation. ● The Stockholders will no longer have any interest in, and no longer be stockholders of, the Company and will not participate in any of our future earnings or growth. 8 Table of Contents ● The Merger Agreement contains a number of representations and warranties of the Company to Sequential and Merger Sub, and of Sequential and Merger Sub to the Company.The representations, warranties and covenants contained in the Merger Agreement were made only for purposes of the Merger Agreement and as of specific dates, are solely for the benefit of the parties to the Merger Agreement, may be subject to limitations agreed upon by the parties, including being qualified by confidential disclosures made for the purposes of allocating contractual risk between the parties to the Merger Agreement instead of establishing these matters as facts, and may be subject to standards of materiality applicable to the parties that differ from those applicable to Stockholders.See “Proposal No. 1 – Summary of the Merger Agreement – Representations and Warranties” below. ● The Merger Agreement contains customary conditions to closing, including, among other things, the Stockholders adopting the Merger Agreement and approving the Merger and there being no order, judgment or injunction in effect if it would make the Merger illegal or otherwise prohibit or prevent the completion of the Merger.See “Proposal No. 1 – Summary of the Merger Agreement – Closing Conditions” below. ● The Merger Agreement contains numerous covenants of the Company, Sequential and Merger Sub, respectively, during the period up to and including the date of closing of the Merger. The covenants that are specific to the Company generally relate to, among other things: the conduct of the Company’s business operations, and related matters, before the closing; providing Sequential and Merger Sub with access to, and deliveries of, certain information; ceasing all activity regarding alternative acquisition proposals, except with respect to unsolicited alternative acquisition proposals; holding a meeting of the Stockholders and soliciting proxies of the Stockholders to obtain the adoption of the Merger Agreement and the approval of the Merger by the Stockholders; cooperation and efforts to close the Merger, including obtaining necessary waivers, consents and approvals from, and making all necessary notices to, any government entities or third-parties; notifications to Sequential and Merger Sub of certain events; delisting and deregistration of the Common Stock; public announcements; and periodic filings with the Commission.In addition, the Merger Agreement: ● Provides for obtaining and maintaining “tail” insurance policies for directors’ and officers’ liability and fiduciary liability coverage after the closing of the Merger; ● Requires Sequential to pay the Company the amount of the termination fee that the Company must pay to Evergreen, as required pursuant to the Evergreen Purchase Agreement; ● Provides that each of Sequential and Merger Sub, on the one hand, and the Company, on the other hand, shall pay its respective expenses incurred in connection with the Merger and the transactions contemplated thereby; provided, that the Company’s expenses in respect of the Merger and the other transactions contemplated thereby must not exceed $2,250,000; ● Restricts the Company and its subsidiaries from adopting a shareholder rights agreement, rights plan, “poison pill” or similar agreement, unless such agreement exempts from its application the Merger and the other transactions contemplated by the Merger Agreement; and ● Obligates the surviving corporation of the Merger to satisfy the Company’s obligations under its existing severance policies for a period of one year following the closing of the Merger. See “Proposal No. 1 – Summary of the Merger Agreement – Covenants” and “Proposal No. 1 – Summary of the Merger Agreement – No-Shop” below. ● Sequential, Merger Sub and the Company may terminate the Merger Agreement under specified circumstances, including if the Merger has not occurred on or before March 15, 2013, and the Company may terminate the Merger Agreement if the Company receives an acquisition proposal that the Board determines in good faith is a Superior Proposal to the Merger Agreement.If we terminate the Merger Agreement because we receive such an acquisition proposal, we must pay Sequential a $900,000 termination fee, or, in certain circumstances, we must reimburse Sequential’s and Merger Sub’s out-of-pocket expenses incurred in connection with the Merger Agreement, the Merger and the transactions contemplated by the Merger Agreement, not to exceed $450,000.See “Proposal No. 1 – Summary of the Merger Agreement – Termination of the Merger Agreement; Termination Fee” below. ● Sequential has agreed to contribute cash to Merger Sub in an amount which, together with the cash held by the Company, will be sufficient to pay, among other things, the aggregate merger consideration to our Stockholders in accordance with the Merger Agreement upon closing of the Merger.See “Proposal No. 1 – Summary of the Merger Agreement – Covenants” and “Proposal No. 1 – Equity Commitment” below. 9 Table of Contents ● Pursuant to the Merger Agreement, two of our Stockholders, Capital Southwest Venture Corporation, which currently owns 9,317,310 shares of Common Stock, or approximately 33.79% of the issued and outstanding Common Stock, and Patrick F. Hamner, one of the Company’s directors who currently owns 363,150 shares of Common Stock, or approximately 1.3% of the issued and outstanding Common Stock (and who currently holds options to purchase an additional 790,000 shares of Common Stock, or approximately 2.9% of the issued and outstanding Common Stock), have executed voting agreements with respect to the Merger Agreement.See “Proposal No. 1 – The Merger – Voting Agreements” below. Treatment of Stock Options and Restricted Stock Units The Merger Agreement provides that, at the effective time of the Merger, each then-outstanding option to purchase Common Stock not previously exercised, whether or not then vested, will be canceled and converted into the right to receive a cash payment, less any applicable withholding tax and without interest, equal to (a) the excess, if any, of $2.25 over the per share exercise price of such stock option multiplied by (b) the number of shares of Common Stock subject to such stock option. Under the Merger Agreement, holders of the Company’s vested restricted stock units will receive an amount equal to $2.25, multiplied by the number of shares of Common Stock subject to the restricted stock unit. Vote Required to Adopt the Merger Agreement Adoption of the Merger Agreement and approval of the Merger requires the affirmative vote of the holders of a majority of all of the shares of our Common Stock issued and outstanding as of the Record Date.Pursuant to the voting agreements described above, holders of approximately 35.1% of our outstanding Common Stock have agreed to vote in favor of adoption of the Merger Agreement and approval of the Merger. Board Approval; Fairness Opinion The Board engaged Roth, an independent investment banking firm, to evaluate the Merger and to provide its opinion as to the fairness, from a financial point of view, to the Stockholders of the consideration to be paid to the Stockholders pursuant to the Merger Agreement.Roth delivered to the Board its opinion that, subject to the limitations set forth in its opinion, as of December 6, 2012, the per share consideration to be received by the Stockholders pursuant to the Merger Agreement is fair to the Stockholders from a financial point of view.See “Proposal No. 1 – The Merger – Opinion of Our Financial Advisor” below. The Board, taking into account the fairness opinion received from Roth, unanimously approved and authorized the Merger Agreement and the Merger.The Board unanimously recommends that Stockholders vote “FOR” the proposal to adopt the Merger Agreement and approve the Merger.See “Proposal No. 1 – The Merger – Recommendation of our Board” below. Payment for Shares of Common Stock Promptly following the effective time of the Merger, a paying agent will mail to you a letter of transmittal and instructions.The letter of transmittal will tell you how to surrender your stock certificates representing Common Stock in exchange for the merger consideration.You should not return your stock certificates with the proxy card.Please follow the instructions in the letter of transmittal for the return of your stock certificates or the book entry transfer of any uncertificated shares. Material Accounting Treatment The Merger will be accounted for as a purchase under generally accepted accounting principles.The purchase price will be assigned to the fair value of the net tangible and intangible assets acquired, with any amounts in excess thereof being assigned to goodwill.Goodwill will be capitalized unless and until it is deemed to be impaired, in which case the impairment will be measured and any such amount will be charged against current earnings. 10 Table of Contents Material U.S. Federal Income Tax Consequences of the Merger to Our Stockholders The exchange of shares of Common Stock for cash pursuant to the Merger Agreement generally will be a taxable transaction for U.S. federal income tax purposes.U.S. persons who exchange their shares of Common Stock for cash in the Merger will recognize gain or loss in an amount equal to the difference, if any, between the cash received in the Merger and their adjusted tax basis in their shares of Common Stock surrendered.Currently, the maximum federal income tax rate for long-term capital gain for individuals is 15%, but it is scheduled to increase to 20% in 2013.Also, starting in 2013 the Medicare tax of 3.8% will apply to capital gain income for high income individuals, estates and most trusts.Because individual circumstances may differ, we urge you to consult your tax advisor for a complete analysis of the effect of the Merger on your U.S. federal, state and local and non-U.S. taxes.See “Proposal No. 1 – The Merger – Material U.S. Federal Income Tax Consequences of the Merger to Our Stockholders.” WE URGE EACH STOCKHOLDER TO CONSULT WITH SUCH STOCKHOLDER’S OWN TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF THE MERGER. Termination of the Evergreen Purchase Agreement On October 22, 2012, the Company and its subsidiaries entered into the Evergreen Purchase Agreement, pursuant to which we agreed, among other things, to sell substantially all of the operating assets of the Company and its subsidiaries (excluding the Company’s cash and marketable securities), subject to the approval of our Stockholders.The completion of the asset sale transaction under the Evergreen Purchase Agreement would effect a Plan of Liquidation and Dissolution (the “Plan of Dissolution”) adopted by our Board to liquidate, wind up and dissolve the Company, subject to the approval of our Stockholders. The Evergreen Purchase Agreement provided total consideration for the operating assets of the Company and its subsidiaries (excluding the Company’s cash and marketable securities) of $13.9 million in cash, plus the assumption of certain specified liabilities, all subject to an adjustment based upon the working capital of the Company as of the closing of the asset sale transaction.Under the terms of the Evergreen Purchase Agreement, the amount ultimately received by Stockholders would be subject to a working capital adjustment (thatwas likely to have resulted in a reduction of the purchase price) and the liquidation of the Company’s remaining assets over a period that could last up to ten years under the terms of the Plan of Dissolution.See “Proposal No. 1 – The Merger – Reasons for the Merger” below. Under the terms of the Evergreen Purchase Agreement, for the 30-day period commencing on the date of the Evergreen Purchase Agreement, we were permitted to initiate, solicit and encourage inquiries, proposals or offers that could constitute an alternative transaction proposal (or engage in other efforts or attempts that could lead to an alternative transaction proposal).During this go-shop period, Sequential submitted a proposal to purchase substantially all of our assets and liabilities, which our Board determined, for various reasons, did not constitute a “Superior Proposal,” as defined in the Evergreen Purchase Agreement.Subsequently, Sequential submitted a revised proposal for Sequential to commence a tender offer for a cash purchase price of $0.30 per share in cash, in addition to a $2.00 per share cash dividend to be declared and paid by the Company before the consummation of the tender offer.The purchase of shares of Common Stock pursuant to the tender offer would be followed by a merger of a subsidiary of Sequential into the Company, and any remaining shares of Common Stock would be converted into the right to receive the same per share consideration that other Stockholders received in Sequential’s tender offer.The Board carefully considered Sequential’s revised offer and explored with Sequential a one-step merger that could lead to more certainty of the consideration to be received by the Stockholders.Sequential then submitted a further revised proposal to acquire all of the outstanding shares of our Common Stock at a price of $2.25 per share pursuant to a one-step merger transaction under the Merger Agreement.See “Proposal No. 1 – The Merger – Background of the Merger Proposal” below. Following subsequent negotiations with Sequential regarding the terms of the Merger Agreement, on December 7, 2012, we terminated the Evergreen Purchase Agreement after complying with the terms of the Evergreen Purchase Agreement, entered into a termination agreement with Evergreen, pursuant to which the parties agreed to terminate the Evergreen Purchase Agreement, and paid Evergreen a $475,000 termination fee.Immediately following execution of the termination agreement with Evergreen, the Company entered into the Merger Agreement. Pursuant to the Evergreen Purchase Agreement, we are obligated to pay, and have paid, a termination fee to Evergreen.Pursuant to the Merger Agreement, on December 12, 2012, Sequential reimbursed us the termination fee. Recommendation of our Board Following its determination that the transactions contemplated by the Merger Agreement constitute a “Superior Proposal,” as defined in the Evergreen Purchase Agreement, in respect of the transactions contemplated by the Evergreen Purchase Agreement, our Board unanimously (i) determined that the Merger Agreement and the transactions contemplated thereby, including the Merger, are fair to, advisable and in the best interests of the Company and the Stockholders, (ii) authorized and approved in all respects the Merger Agreement, and authorized and directed the execution of the Merger Agreement and any other ancillary agreements contemplated thereby to which the Company is a party, and (iii) resolved to recommend that Stockholders adopt the Merger Agreement and approve the Merger and any other matters related to the foregoing that require the approval of Stockholders.Our Board unanimously recommends that Stockholders vote “FOR” the proposal to adopt the Merger Agreement. 11 Table of Contents In reaching its determination that the Merger Agreement and the transactions contemplated thereby, including the Merger, are advisable and in the best interests of the Company and the Stockholders and its decision to adopt the Merger Agreement and recommend its adoption (and the Merger’s approval) to Stockholders, our Board evaluated a variety of business, financial and market factors, including that the transactions contemplated by the Merger Agreement constitute a “Superior Proposal,” as defined in the Evergreen Purchase Agreement, in respect of the transactions contemplated by the Evergreen Purchase Agreement, as described more fully below.See “Proposal No. 1 – The Merger – Background of Merger” and “Proposal No. 1 – The Merger – Reasons for the Merger.” Litigation Relating to the Evergreen Purchase Agreement Following the announcement that we entered into the Evergreen Purchase Agreement with Evergreen, a stockholder class action suit was filed against each of the Company’s directors, the Company and Evergreen alleging, among other things, that our directors violated their fiduciary duties and did not disclose all material information with respect to the proposed asset sale pursuant to the Evergreen Purchase Agreement.In addition, the plaintiff alleged that the Company and Evergreen aided and abetted our directors in the alleged wrongdoing.The plaintiff seeks injunctive relief and unspecified damages.The Company and its directors deny the allegations and intend to defend the lawsuit vigorously. Appraisal Rights Under Section 262 of the DGCL, Stockholders who do not vote in favor of the proposal to adopt the Merger Agreement and approve the Merger have appraisal rights with respect to their shares of Common Stock if the Merger is completed, but only if they comply with all requirements of the DGCL.See “Rights of Appraisal” below. Delisting and Deregistration of Common Stock As a result of the Merger, you will not own any shares of capital stock of Sequential and you will not have any rights as a stockholder of the Company as the surviving corporation following the consummation of the Merger. If the Merger is completed, the Common Stock will be delisted from The Nasdaq Capital Market.In addition, the Common Stock will be deregistered under Section 12(b), and the Company’s reporting obligations will be suspended under Section 15(d), of the Exchange Act.As such, the Company will cease to be an independent, publicly-traded company. Interests of Certain Persons in Matters to be Acted Upon Other than as set forth herein, the Company is not aware of any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, of any director, executive officer or any associate or affiliate of any of the foregoing in any matter, to be acted upon at the Meeting. The Merger would result in certain compensation being payable to the Company’s executive officers, one of whom is a member of our Board. See “Proposal No. 2 – Advisory Vote on Change of Control Compensation.”For purposes of the compensation payable to the Company’s executive officers, the Board has determined, upon the recommendation of the compensation committee of the Board, to deem the Merger effective in 2012 for purposes of the vesting and payment calculations in respect of certain of the Company’s compensation plans and awards.An effect of deeming the Merger to be effective in 2012, as opposed to effective in 2013, with respect to such plans and awards is that the Merger would result in increased compensation being payable to our employees under such plans and awards.For Thomas C. Hansen, our Chief Executive Officer and a member of the Board, that increased compensation totals $531,311, and for Craig D. Storey, our Chief Financial Officer, that increased compensation totals $126,060.In determining to deem the Merger to be effective in 2012 under such plans and awards, the Board desired to maximize the compensation payable to its employees under such plans and awards as appreciation for their continued support of the Company and assistance with a transaction process for Stockholders that was longer and more complex than anticipated.The Board considered that such increased compensation would have been payable to the executives in 2012 had the Company not terminated the Evergreen Purchase Agreement to enter into the Merger Agreement, and that employees should not be disadvantaged by the pursuit of a more favorable transaction for Stockholders. Two of the Company’s directors, Gary L. Martin and Glenn M. Neblett, are employed by Capital Southwest Corporation, and one of our other directors, Richard F. Strup, is a director of Capital Southwest Corporation.Capital Southwest Corporation is an affiliate of Capital Southwest Venture Corporation, a Stockholder.Patrick F. Hamner, also one of our directors, previously was employed by Capital Southwest Corporation and the Company.Capital Southwest Venture Corporation currently owns approximately 33.79% of our current issued and outstanding Common Stock.Mr. Hamner currently owns approximately 1.3% of our current issued and outstanding Common Stock (and currently exercisable options to purchase, at a price of $4.05 per share, approximately 2.9% more of our current issued and outstanding Common Stock). 12 Table of Contents Capital Southwest Venture Corporation and Mr. Hamner each has entered into a voting agreement with Sequential irrevocably agreeing, among other things, to vote its and his shares in favor of the adoption of the Merger Agreement and the approval of the Merger.See “Proposal No. 1 – The Merger – Summary of the Merger Agreement – Voting Agreements” below. The Company’s directors and officers are entitled to indemnification for a period of time after the closing of the Merger, including with respect to actions taken in connection with the approval of the Merger Agreement and the transactions to be completed in connection with the Merger.In addition, under the Merger Agreement, “tail” insurance policies for directors’ and officers’ liability and fiduciary liability coverage must be maintained after the closing of the Merger.See “Proposal No. 1 – The Merger – Summary of the Merger Agreement – Covenants” below. Solicitation of Proxies We will bear the entire cost of solicitation of proxies, including preparation, assembly and mailing of this Proxy Statement and the proxy card.Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding shares of our Common Stock in their names that are beneficially owned by others to forward to such beneficial owners.We may reimburse persons representing beneficial owners for their costs of forwarding the solicitation material to such beneficial owners. We currently do not intend to employ any proxy solicitation firms to assist with soliciting the return of proxies from Stockholders.Original solicitation of proxies by mail may be supplemented by telephone, email, facsimile or personal solicitation by our directors, officers or other regular employees. We will not pay any additional compensation to any of our officers, directors or regular employees for such services. Risk Factors For a description of certain risk factors in respect of the business of the Company and its subsidiaries, see the risk factors set forth in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011 filed with the Commission on March 21, 2012.For a description of certain risk factors in respect of the Merger Agreement, the Merger and related matters, see “Risk Factors” below. TABLE OF CONTENTS INTRODUCTION 7 SUMMARY TERM SHEET 7 GLOSSARY OF TERMS 14 FORWARD-LOOKING STATEMENTS 14 CAUTIONARY STATEMENT 16 QUESTIONS AND ANSWERS ABOUT THE MEETING 16 RISK FACTORS 22 PROPOSAL NO. 1 – THE MERGER 25 PROPOSAL NO. 2 – ADVISORY VOTE ON CHANGE OF CONTROL COMPENSATION 46 PROPOSAL NO. 3 – ADJOURNMENT 50 COMMON STOCK OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 50 INTERESTS OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 52 RIGHTS OF APPRAISAL 53 OTHER BUSINESS 56 STOCKHOLDER PROPOSALS FOR 2 56 WHERE YOU CAN FIND ADDITIONAL INFORMATION 57 Annex A Agreement and Plan of Merger, dated December 7, 2012, by and among the Company, Sequential Brands Group, Inc. and Wheels Merger Sub Inc.The foregoing exhibit excludes a confidential disclosure letter that is part of the Merger Agreement. Annex B Opinion of Roth Capital Partners, LLC. Annex C Section 262 of the Delaware General Corporation Law. 13 Table of Contents GLOSSARY OF TERMS All capitalized terms used in this Proxy Statement but not otherwise defined in this Proxy Statement have the following meanings: “2006 Plan” means the Heelys, Inc. 2006 Stock Incentive Plan, as amended and restated as of May 20, 2010. “Affiliates” has the meaning set forth in the Merger Agreement. “Code” means the Internal Revenue Code of 1986, as amended. “Commission” means the Securities and Exchange Commission. “DGCL” means the Delaware General Corporation Law. “EPS” means earnings per share of Common Stock. “Evergreen” means The Evergreen Group Ventures, LLC. “Evergreen Purchase Agreement” means the Asset Purchase Agreement, dated as of October 22, 2012, by and among Evergreen, a wholly owned subsidiary of Evergreen, the Company and its subsidiaries. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Governmental Order” has the meaning set forth in the Merger Agreement. “IRS” means the U.S. Internal Revenue Service. “Roth” means Roth Capital Partners, LLC, the Company’s financial advisor in connection with the Merger. “Securities Act” means the Securities Act of 1933, as amended. “Superior Proposal” has the meaning set forth in the Merger Agreement. “Taxes” has the meaning set forth in the Merger Agreement. “Transaction Documents” has the meaning set forth in the Merger Agreement. FORWARD-LOOKING STATEMENTS This Proxy Statement, including the “Summary Term Sheet” above, contains forward-looking statements (“forward-looking statements”) within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act regarding, among other things, the Merger and related matters, all of which are based on information currently available to the Company’s management as well as management’s assumptions and beliefs.For this purpose, any statements contained in this Proxy Statement that are not statements of historical fact may be deemed to be forward-looking statements.When used in this Proxy Statement and in documents incorporated by reference herein, forward-looking statements include, without limitation, statements regarding our expectations, beliefs, or intentions that are signified by terminology such as “subject to,” “believes,” “anticipates,” “plans,” “expects,” “intends,” “estimates,” “may,” “will,” “should,” “can,” the negatives thereof, variations thereon and similar expressions.Such forward-looking statements reflect the Company’s current views with respect to future events, based on what the Company believes are reasonable assumptions; however, such statements are subject to certain risks and uncertainties.Risks, uncertainties and other factors with respect to the Merger Agreement, the Merger and related matters include, but are not limited to, the following: ● The occurrence of any event, change or other circumstances that could give rise to the termination of the Merger Agreement under circumstances that could require us to pay a $900,000 termination fee and reimburse up to $450,000 of certain of Sequential’s expenses under certain circumstances; ● The outcome of any legal proceedings that have been or may be instituted against the Company, our directors and others relating to the Evergreen Purchase Agreement and/or Merger Agreement; 14 Table of Contents ● The timing of, and conditions associated with, the completion of the Merger; ● The inability to complete the Merger due to the failure to obtain Stockholder adoption of the Merger Agreement and approval of the Merger or the failure to satisfy other conditions to consummation of the Merger; ● The failure of the Merger to close for any other reason; ● The failure of Sequential or Merger Sub to obtain sufficient funds to close the Merger; ● The pending Merger may disrupt current plans and operations, including customer relationships, and we may face difficulties in retaining key employees; ● The Merger Agreement’s contractual restrictions on the conduct of our business before the completion of the Merger; ● The possibility that alternative acquisition proposals will or will not be made; ● The possible adverse effect on our business and the price of our Common Stock if the Merger is not completed in a timely matter or at all; ● The amount of the costs, fees, expenses and charges related to the Merger; ● The Merger may not be completed even if the Stockholders adopt the Merger Agreement and approve the Merger; ● If the Merger is not completed, our business could be materially and adversely affected and our stock price could decline; ● The fact that there is a Merger pending could have an adverse effect on our business, revenue and results of operations; ● If the Merger occurs, our Stockholders will not be able to participate in any upside to our business; ● The Company may not receive any competing transaction proposals or Superior Proposals, including as a result of the termination fee payable to Sequential; ● A lawsuit has been filed against the Company, its directors and Evergreen challenging the Evergreen Purchase Agreement, and any amendment of that lawsuit, and/or a new lawsuit, to challenge the Merger Agreement and an adverse judgment in any such lawsuit may prevent the Merger from becoming effective or from becoming effective within the expected timeframe; ● Our directors and executive officers may have interests that are different from, or in addition to, those of Stockholders generally in connection with the Merger; and ● The other risks set forth in the discussion of risk factors herein (see “Risk Factors” below). Stockholders are urged to consider these risks, uncertainties and factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may differ materially from those in the forward-looking statements.The Company disclaims any intention or obligation to update or review any forward-looking statements or information, whether as a result of new information, future events or otherwise.The Company undertakes no obligation to comment on analyses, expectations or statements made by third-parties in respect of the Company, the Merger Agreement or the Merger. 15 Table of Contents CAUTIONARY STATEMENT Unless otherwise stated, the information contained in this Proxy Statement, including the “Summary Term Sheet” above, is given as of December , 2012.No person has been authorized to give information or to make any representations in connection with matters to be considered at the Meeting other than those contained in this Proxy Statement and, if given or made, any such information or representations should not be relied upon in making a decision as to how to vote on the matters to be considered at the Meeting or be considered to have been authorized by the Company, or its directors or officers. Stockholders should not construe the contents of this Proxy Statement as legal, tax or financial advice and should consult with their own professional advisors as to the relevant legal, tax, financial or other matters in connection with the Meeting, the Merger Agreement, the Merger and the other matters set forth in this Proxy Statement. QUESTIONS AND ANSWERS ABOUT THE MEETING The following are some questions that you, as a Stockholder, may have regarding the proposals contained in this Proxy Statement and brief answers to those questions.It constitutes a summary of certain information in this Proxy Statement, and we urge you to read carefully this entire Proxy Statement (including supplemental materials, if any), and the annexes hereto, and the documents referred to or incorporated by reference in this Proxy Statement, because the information in this section does not provide all of the information that may be important to a Stockholder with respect to the matters set forth in this Proxy Statement. MEETING What am I being asked to vote on? At the Meeting, Stockholders will be asked to vote on the matters set forth in the Notice of Special Meeting of Stockholders that preceded this Proxy Statement.The matters scheduled to be voted on are as follows: 1. the Merger Proposal; 2. the Advisory Vote on Change of Control Compensation Proposal; 3. the Adjournment Proposal; and 4. any other business that may properly come before the meeting and any adjournment or postponement thereof (though, as of the date hereof, the Board knows of no other business to be presented for consideration at the Meeting). If any matters other than those referred to in the accompanying Notice of Meeting and this Proxy Statement should properly come before and be considered at the Meeting, it is intended that proxies in the form the Company provides to Stockholders will be voted thereon in accordance with the judgment of the person voting such proxies. The Board is asking you to vote on these proposed items of business.This Proxy Statement, including its annexes, and the enclosed form of proxy are first being sent to Stockholders on or about , 2012. How does the Board recommend that I vote? The Board recommends a vote “FOR” each of proposals 1, 2 and 3 set forth above. Who is entitled to vote at the Meeting? The Board has set December , 2012 as the Record Date for the Meeting.If you were a Stockholder of record at the close of business on December , 2012, you are entitled to vote at the Meeting.You have one vote for each share of Common Stock you held as of the Record Date. As of the Record Date, [27,571,052] shares of Common Stock were issued and outstanding.The Company does not have any other class of capital stock outstanding. How many shares of Common Stock must be present to hold the Meeting? A quorum is necessary to hold the Meeting and conduct business.The presence, either in person or represented by proxy, of Stockholders who can direct the vote of at least a majority of the outstanding shares of Common Stock as of the Record Date is considered a quorum.A Stockholder will be counted present at the Meeting if: 16 Table of Contents ● the Stockholder is present and votes in person at the Meeting; or ● the Stockholder has submitted a proxy properly. Shares of Common Stock that are not voted by the broker who is the record holder of the shares because the broker is not instructed to vote and does not have discretionary authority to vote (i.e., broker non-votes), and shares that are not voted in other circumstances in which proxy authority is defective or has been withheld, will be counted for purposes of establishing a quorum. If a quorum is not present, the Meeting will be adjourned until a quorum is obtained. In addition, even if a quorum is present, the Board may hold a vote on the Adjournment Proposal, if in its sole discretion, it determines that it is necessary or appropriate for any reason to adjourn the Meeting to a later date.See “Proposal No. 3 – Adjournment.” What is the difference between a Stockholder of record and a “street name” holder? If your shares of Common Stock are registered directly in your name, you are considered the Stockholder of record with respect to those shares. If any of your shares of Common Stock are held in a stock brokerage account or by a bank or other nominee, you are still considered the beneficial owner of those shares, but those shares are held in “street name.” How do I vote my shares of Common Stock? If you are a Stockholder of record, you can vote your shares of Common Stock without having to attend the Meeting by providing a proxy.This can be done by telephone, by Internet or by mailing in your signed proxy card before the Meeting.You may also vote in person at the Meeting. The enclosed proxy card contains instructions for voting by telephone or Internet. If you hold your shares of Common Stock in street name, you can vote your shares of Common Stock only by following the procedures indicated to you by your broker or nominee on the voting instruction card. What if multiple Stockholders have the same address? If you and other residents at your mailing address own shares of Common Stock in street name, your broker or bank may have sent you a notice that your household will receive only one Proxy Statement.This practice is known as “householding,” and is designed to reduce our printing and postage costs.However, if any Stockholder residing at such an address wishes to receive a separate copy of this Proxy Statement or future proxy statements or annual reports, such Stockholder may submit a request to our Corporate Secretary by writing to: Corporate Secretary, Heelys, Inc., 3200 Belmeade Drive, Ste. 100, Carrollton, Texas 75006.Additional copies of this Proxy Statement will be provided as promptly as possible upon receipt of such request. Stockholders residing at the same address who received multiple copies of this Proxy Statement and wish to receive only one copy of future proxy statements may submit a request to our Corporate Secretary by writing to the address above.If you received one copy of the Proxy Statement and multiple copies of the proxy card, please do not contact our Corporate Secretary; information regarding the receipt of multiple proxy cards is included below. What does it mean if I receive more than one proxy card? If you receive more than one proxy card, this means that you hold shares of Common Stock registered in more than one account.To ensure that all of your shares of Common Stock are voted, sign and return each proxy card you receive. If you wish to consolidate your accounts, please contact our stock transfer agent, American Stock Transfer & Trust Company, LLC, 6201 – 15th Avenue, Brooklyn, New York 11219 or by telephone at either (718) 921-8124 or toll-free at (800) 937-5449. In addition to a proxy card, you may also receive a “voting instructions” card which looks very similar to a proxy card.Voting instructions are prepared by brokers, banks or other nominees for Stockholders who hold shares of Common Stock in street name. 17 Table of Contents Can I vote my shares of Common Stock in person at the Meeting? Yes.If you are a Stockholder of record, you may vote your shares of Common Stock at the Meeting by completing a ballot at the Meeting.However, even if you currently plan to attend the Meeting, we recommend that you submit your proxy ahead of time so that your vote will be counted if, for whatever reason, you later decide not to attend, or cannot attend, the Meeting. If you hold any shares of Common Stock in street name, you may vote those shares in person at the Meeting only if you obtain a signed proxy from your broker, bank or other nominee giving you the right to vote such shares at the Meeting. What vote is required to approve the Merger Proposal, the Advisory Vote on Change of Control Proposal, the Adjournment Proposal and any other proposals that will be made at the Meeting? The presence, in person or by proxy, of at least a majority of the outstanding shares of Common Stock entitled to vote at the Meeting is necessary to establish a quorum for the transaction of business.Shares of Common Stock represented by proxies that contain one or more abstentions or broker non-votes will be counted as present for purposes of determining the presence or absence of a quorum for the Meeting. Only Stockholders of record at the close of business on December , 2012, the Record Date, are entitled to notice of, and to vote at, the Meeting and at any adjournments or postponements of the Meeting.As of December , 2012, there were [27,571,052] shares of our Common Stock outstanding.Each share of Common Stock is entitled to one vote per share on all matters presented to our Stockholders for approval.The Company has no other class of voting securities outstanding. The Merger Proposal requires the affirmative vote of the holders of a majority of the shares of our Common Stock issued and outstanding as of the Record Date.The Adjournment Proposal will be approved if it receives an affirmative vote of a majority of shares of Common Stock present or represented and entitled to vote at the Meeting. The Advisory Vote on Change of Control Proposal, which is non-binding, will become effective if it receives the affirmative vote of the holders of a majority of the shares of Common Stock present in person at the Meeting or represented by proxy and entitled to vote on that proposal. Broker non-votes occur when nominees, such as brokers and banks, holding shares on behalf of “street name” owners do not receive voting instructions from those owners regarding a matter and do not have discretionary authority to vote on the matter under Nasdaq Stock Market rules, but who submit a proxy.With respect to the Advisory Vote on Change of Control Proposal and the Adjournment Proposal, broker non-votes and abstentions will be counted to determine a quorum, but will not be counted as votes for or against any proposal and therefore have the practical effect of reducing the number of affirmative votes required to achieve a majority by reducing the total number of shares from which the majority is calculated. With respect to the Merger Proposal, only shares affirmatively voted “FOR” the proposals will be counted as favorable votes. Shares of our Common Stock held by persons attending the Meeting but not voting, broker non-votes and shares of our Common Stock for which we received proxies but with respect to which holders of those shares have abstained from voting, will have the same effect as votes “AGAINST” the Merger Proposal for purposes of determining whether or not the requisite vote was received. If you hold your shares of our Common Stock through a broker and wish to vote on the proposals described in this Proxy Statement that are “non-routine,” including the Merger Proposal, you must instruct your broker how to vote your shares.IF YOU FAIL TO INSTRUCT YOUR BROKER HOW TO VOTE WITH RESPECT TO THE MERGER PROPOSAL, THE RESULTING BROKER NON-VOTE ON SUCH PROPOSAL WILL HAVE THE EFFECT OF A VOTE “AGAINST” SUCH PROPOSAL. What are broker non-votes? If any of your shares of Common Stock are held by a broker, the broker may require your instructions in order to vote those shares.If you give the broker instructions, your shares of Common Stock that are held by the broker will be voted on a proposal as you direct.If you do not give instructions, your shares of Common Stock that are held by the broker will be considered to be “broker non-votes” and will not be voted on any proposal on which your broker does not have discretionary authority to vote. How are votes counted? Stockholders may also vote “FOR,” “AGAINST” or “ABSTAIN” on the proposals at the Meeting. 18 Table of Contents If you vote “ABSTAIN,” your shares of Common Stock will be counted as present at the Meeting for the purposes of determining a quorum.Also, if you “ABSTAIN” from voting on the proposals, your abstention has the same effect as a vote against those proposals. If you hold any shares of Common Stock in street name and do not provide voting instructions to your broker with respect to those shares, but the broker submits a proxy for the Meeting, those shares will be counted as present at the Meeting for the purpose of determining a quorum but will not be voted on any proposal on which your broker does not have discretionary authority to vote.Such a broker non-vote will have the effects described above. What if I do not specify on my proxy card how I want my shares of Common Stock voted? If you do not specify on your returned proxy card how you want to vote your shares of Common Stock, the persons named as proxies on the card will vote the shares as recommended by our Board: ● “FOR” the Merger Proposal; ● “FOR” the Advisory Vote on Change of Control Compensation Proposal; and ● “FOR” the Adjournment Proposal. Can I change my vote? Yes.You may change your vote and revoke your proxy at any time before it is voted at the Meeting in any of the following ways: ● by delivering a written notice of revocation to the Company’s Corporate Secretary; ● by submitting another properly signed proxy card at a later date to our Corporate Secretary; ● by voting again by telephone or Internet by 11:59 p.m., Eastern Time, on , 2013; or ● by attending and voting in person at the Meeting. Attendance at the Meeting will not, by itself, revoke a proxy. Who pays the cost of proxy preparation and solicitation? The Company pays for the cost of proxy preparation and solicitation, including the charges and expenses of brokerage firms or other nominees for forwarding proxy materials to beneficial owners. The proxies are being solicited by mail.In addition, proxies may be solicited personally by some of our directors, officers and regular employees.These individuals will receive no additional compensation beyond their regular salaries for these services. THE MERGER PROPOSAL What is the proposed Merger transaction? The proposed transaction is the acquisition of the Company and its subsidiaries by Sequential pursuant to the Merger Agreement. If the Merger Agreement is adopted by our Stockholders and the Merger is approved, and the other closing conditions under the Merger Agreement have been satisfied or waived, at the effective time of the Merger, Merger Sub, a wholly-owned subsidiary of Sequential, will merge with and into the Company. The Company will be the surviving corporation of the Merger and will continue as a wholly owned subsidiary of Sequential following the effective time of the Merger. 19 Table of Contents Why did the Company enter into the Merger Agreement? Entering into the Merger Agreement is the result of a broad review by the Board of various strategic alternatives available to the Company, including the solicitation of alternative transaction proposals during the “go-shop” period following the Company’s entry into the Evergreen Purchase Agreement.The Board determined that a sale transaction would provide the greatest benefits to the Stockholders and eliminate future business risk.The Board further determined that the sale of the Company pursuant to the Merger Agreement constitutes a “Superior Proposal,” as defined in the Evergreen Purchase Agreement, to the transaction contemplated by the Evergreen Purchase Agreement.As such, the Board believes, among other things, that the Merger would maximize stockholder value.See “Proposal No. 1 – The Merger – Background of the Merger” and “Proposal No. 1 – The Merger – Reasons for the Merger” below. What will I receive in the Merger? Upon completion of the Merger, you will be entitled to receive $2.25 in cash, without interest and less any applicable withholding taxes, for each share of Common Stock that you owned immediately before the effective time of the Merger, unless you have properly demanded and validly perfected your statutory rights of appraisal with respect to the Merger.For example, if you owned 1,000 shares of Common Stock immediately before the effective time of the Merger, you will receive $2,250 in cash in exchange for your shares of Common Stock, without interest and less any applicable withholding taxes, in connection with the Merger.After the Merger, you will not own any shares of capital stock in the Company, as the surviving corporation of the Merger, or in Sequential, whether or not you vote in favor of the Merger Proposal. When will I receive the cash consideration for my shares of Common Stock? After the Merger is completed, you will receive written instructions, including a letter of transmittal, that explain how to exchange your shares of Common Stock for the cash consideration payable in connection with the Merger.When you properly return and complete the required documentation described in the written instructions, you will receive from the paying agent a payment of the cash consideration for your shares of Common Stock.Please do not send your certificates to the Company or any third-party now. Will I own any shares of Common Stock after the Merger? No.You will not own any shares of Common Stock after the Merger.You will be paid cash for any shares of Common Stock you own, upon your compliance with the written instructions and letter of transmittal that will be sent to you following the Merger.After the Merger, the certificates representing the formerly outstanding shares of Common Stock will represent only the right to receive the cash merger consideration. Will I own any shares of Sequential’s capital stock after the Merger? No.You will own shares of Sequential’s capital stock only if you own shares of Sequential’s capital stock before the Merger.The shares of Sequential’s common stock that you own, if any, before the Merger will be unaffected as a result of the Merger. You will not be issued any shares of Sequential’s capital stock as a result of the Merger. What happens to my stock options in the Merger? Upon the completion of the Merger, all outstanding options to purchase shares of Common Stock will fully vest and be canceled. For stock options that have exercise prices at or above $2.25 per share, no cash or other consideration will be paid to the holders of such options.For stock options that have exercise prices below $2.25 per share, the holder of the stock option will receive an amount equal to the difference between the exercise price and $2.25, multiplied by the number of shares of Common Stock subject to the stock option, reduced by the required amount of withholding tax, if any. What happens to my restricted stock units in the Merger? Upon the completion of the Merger, certain of the outstanding restricted stock units of the Company will fully vest and be canceled.The holders of such restricted stock units will receive an amount equal to $2.25, multiplied by the number of shares of Common Stock subject to the restricted stock unit, reduced by the required amount of withholding tax, if any. What does the Board recommend regarding the Merger Proposal? The Board has determined that the terms and provisions of the Merger Agreement and related transaction documents, in its opinion, are fair to, advisable and in the best interests of, the Company and its Stockholders.This determination was made by a unanimous vote of all of the members of the Board.The Board recommends that each Stockholder vote “FOR” the Merger Proposal. 20 Table of Contents What are the effects of the Merger on the Company? If the Merger is completed, the Company will become a wholly owned subsidiary of Sequential, and the Common Stock will be delisted from The Nasdaq Capital Market.In addition, the Common Stock will be deregistered under Section 12(b), and the Company’s reporting obligations will be suspended under Section 15(d), of the Exchange Act.As such, the Company will cease to be an independent, publicly-traded company. Am I entitled to appraisal rights? Yes. Under Delaware law, you have the right to seek appraisal of the fair value of your shares of Common Stock as determined by the Delaware Court of Chancery if the Merger is completed, but only if you submit a written demand for an appraisal before the vote on the Merger Agreement, do not vote in favor of adopting the Merger Agreement and approving the Merger and comply with the Delaware law procedures explained elsewhere in this Proxy Statement.See “Appraisal Rights” below. What will happen if the Stockholders do not adopt the Merger Agreement and approve the Merger? If the Merger is not completed, the Company will remain an independent publicly-traded company, our Common Stock will continue to be registered under the Exchange Act and, provided we continue to comply with applicable continued listing requirements, we will remain listed and traded on The Nasdaq Capital Market. In addition, pursuant to the terms of the Merger Agreement, if the Company fails to obtain Stockholder adoption of the Merger Agreement and approval of the Merger, the Merger will not occur.In such event, the Board would have to evaluate the alternatives available to the Company, including, among other alternatives, the possibility of investing in another operating business.In addition, pursuant to the Merger Agreement, if the Stockholders do not approve the Merger and either Sequential or the Company terminates the Merger Agreement under certain circumstances described in the Merger Agreement, including the Company pursuing a transaction that is superior to the transaction contemplated by the Merger Agreement, the Company will owe Sequential a termination fee equal to $900,000.Under certain circumstances, if the Merger Agreement is terminated, the Company may be required to reimburse Sequential’s and Merger Sub’s out-of-pocket expenses incurred in connection with the Merger Agreement, the Merger and the transactions contemplated by the Merger Agreement, not to exceed $450,000. What are the material terms of the Merger Agreement? See the section of this Proxy Statement entitled “Proposal No. 1 – The Merger – Summary of the Merger Agreement” below. Are there any risks to the Merger? Yes.Please read carefully the section of this Proxy Statement below entitled “Risk Factors” and similar discussions in this Proxy Statement. What are the tax consequences of the Merger to the Stockholders? For U.S. federal income tax purposes, generally, subject to the more complete summary referenced in the next sentence, you will recognize a taxable gain or loss as a result of the Merger measured by the difference, if any, between the total amount of cash you receive in the Merger for your shares of Common Stock and your aggregate adjusted tax basis in those shares.See “Proposal No. 1 – The Merger – Certain U.S. Federal Income Tax Consequences of a Merger to Our Stockholders” below. When do you expect the Merger to be completed? We are working with Sequential to complete the Merger as soon as practicable following the Meeting.In addition to obtaining Stockholder approval, all closing conditions under the Merger Agreement must be satisfied or waived.We cannot assure you that all conditions to the Merger will be satisfied or, if satisfied, as to the date by which they will be satisfied. Should I send in my stock certificates now? No.After the Merger is completed, you will receive written instructions, including a letter of transmittal, for exchanging your shares of Common Stock for the merger consideration of $2.25 in cash, without interest and less any applicable withholding taxes, for each share of Common Stock.Please do not send your certificates to the Company or any third-party now.If your shares of Common Stock are held in “street name” by your broker, bank or other nominee, you will receive instructions from your broker, bank or other nominee as to how to effectuate the surrender of your “street name” shares in exchange for the merger consideration. 21 Table of Contents What do I need to do now? We urge you to read this Proxy Statement, including the annexes to this Proxy Statement and the documents referred to or incorporated herein, carefully and to consider how the Merger affects you.If you are a Stockholder of record, you can ensure your shares of Common Stock are voted at the Meeting by completing, signing, dating and mailing the enclosed proxy card or authorizing a proxy by telephone or the Internet, as set forth above.Even if you plan to attend the Meeting, we encourage you to return the enclosed proxy card or to submit your proxy by telephone or the Internet.If you hold your shares in “street name,” you can ensure that your shares of Common Stock are voted at the Meeting by instructing your broker, bank or other nominee how to vote.Do NOT return your stock certificate(s) with your proxy. THE ADVISORY VOTE ON CHANGE OF CONTROL COMPENSATION PROPOSAL Why am I being asked to vote on the Advisory Vote on Change of Control Proposal? This proposal is required by Section 14A of the Exchange Act. What is the vote required to approve the Advisory Vote on Change of Control Proposal? This proposal becomes effective if it receives the affirmative vote of the holders of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote on that proposal at the Meeting. What happens if the Advisory Vote on Change of Control Proposal is not so approved? While our Board intends to carefully consider the Stockholder vote resulting from this proposal, the final vote will not be binding on us and is advisory in nature. THE ADJOURNMENT PROPOSAL Why am I being asked to vote on the Adjournment Proposal? The Commission requires that companies give their stockholders the ability to specifically vote on any adjournment proposal. What is the vote required to approve the Adjournment Proposal? The Adjournment Proposal becomes effective if it receives the affirmative vote of the holders of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote on that proposal at the Meeting. RISK FACTORS For a discussion of certain risks relating to the Company, our business and our Common Stock, please refer to the risk factors under the caption “Risk Factors” in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011 filed with the Commission.Stockholders also should carefully consider the risk factors described below with respect to the Merger and related matters and the other information contained in this Proxy Statement and the annexes hereto. The consummation of the Merger is subject to a number of risks. The consummation of the Merger generally is subject to a number of risks, uncertainties and other factors, including, without limitation, the following: · the occurrence of any event, change or other circumstances that could give rise to the termination of the Merger Agreement under circumstances that could require us to pay a $900,000 termination feeor reimburse up to $450,000 of certain of Sequential’s expenses under certain circumstances; · the outcome of any legal proceedings that have been or may be instituted against the Company, our directors and others relating to the Evergreen Purchase Agreement and/or Merger Agreement; · the timing of, and conditions associated with, the completion of the Merger; 22 Table of Contents · the inability to complete the Merger due to the failure to obtain Stockholder adoption of the Merger Agreement and approval of the Merger or the failure to satisfy other conditions to consummation of the Merger; · the failure of the Merger to close for any other reason; · the failure of Sequential or Merger Sub to have or obtain sufficient funds to close the Merger; · the pending Merger may disrupt current plans and operations, including customer relationships, and we may face difficulties in retaining key employees; · the Merger Agreement’s contractual restrictions on the conduct of our business before the completion of the Merger; · the possibility that alternative acquisition proposals will or will not be made; · the possible adverse effect on our business and the price of our Common Stock if the Merger is not completed in a timely matter or at all; and · the amount of the costs, fees, expenses and charges related to the Merger. The Merger may not be completed even if the Stockholders adopt the Merger Agreement and approve the Merger. The completion of the Merger is subject to a number of conditions to closing, some of which are outside the control of the Company and its subsidiaries, Stockholder adoption of the Merger Agreement and approval of the Merger, the absence of any order or injunction preventing completion of the Merger, obtaining a termination agreement satisfactory to Sequential, terminating the Evergreen Purchase Agreement, and Sequential and Merger Sub having performed their obligations under the Merger Agreement.There can be no certainty, nor can the Company provide any assurance to Stockholders, that, if even if the Stockholders adopt the Merger Agreement and approve the Merger, these conditions will be satisfied or, if satisfied, when they will be satisfied.If the Merger is not completed by March 15, 2013, Sequential may terminate the Merger Agreement. If the Merger is not completed, our business could be materially and adversely affected and our stock price could decline. If the Merger Agreement is terminated, the market price of our Common Stock likely will decline, as we believe that the market price of our Common Stock reflects an assumption that the Merger will be completed.In addition, our stock price may be adversely affected as a result of the fact that we have incurred and will continue to incur significant expenses related to the Merger that will not be recovered if the Merger is not completed.If the Merger Agreement is terminated under certain circumstances, we may be obligated under the Merger Agreement to pay a termination fee of $900,000 to Sequential.Moreover, if an alternative acquisition proposal becomes known to the Company or publicly announced, and the Merger Agreement is terminated by the Company or Sequential because of a failure to consummate the Merger on or before March 15, 2013, we are required under the Merger Agreement to pay up to $450,000 to Sequential to reimburse its and the Merger Sub’s out-of-pocket expenses incurred in connection with the Merger Agreement, the Merger and the other transactions contemplated by the Merger Agreement.In addition, if the Company consummates certain acquisition transactions within one year following termination of the Merger Agreement because of a failure to consummate the Merger on or before March 15, 2013, the Company is obligated under the Merger Agreement to pay Sequential a termination fee of $900,000, minus the amount of any reimbursable out-of-pocket expenses of Sequential and Merger Sub that have been paid by the Company to Sequential upon termination of the Merger Agreement, not to exceed $450,000.As a consequence of the failure of the Merger to be completed, as well as of some or all of these potential effects of the termination of the Merger Agreement, our business could be materially and adversely affected. The fact that there is a Merger pending could have an adverse effect on our business, revenue and results of operations. While the Merger is pending, it creates uncertainty about our future.As a result of this uncertainty, customers may decide to delay, defer or cancel purchases of our products pending completion of the Merger or termination of the Merger Agreement.If these decisions affect a significant portion of our anticipated revenue, our results of operations and quarterly revenues could be substantially below the expectations of the market and market analysts. In addition, while the Merger is pending, we are subject to a number of risks that may adversely affect our business, revenue and results of operations, including: · the diversion of management and employee attention and the unavoidable disruption to our relationships with customers and vendors may detract from our ability to grow revenues and minimize costs; 23 Table of Contents · we have incurred and will continue to incur significant expenses related to the Merger; · the Merger Agreement restricts us from engaging in business activities outside of our ordinary course of business without Sequential’s permission and, if we determine that doing so would be advantageous and Sequential does not consent, we would not be able to pursue those advantageous activities; and · we may be unable to respond effectively to competitive pressures, industry developments and future opportunities. If the Merger occurs, our Stockholders will not be able to participate in any upside to our business. Upon consummation of the Merger, our Stockholders will receive $2.25 in cash, without interest and less any withholding tax, per share of Common Stock owned by them, except our Stockholders who have properly demanded and validly perfected their statutory rights of appraisal with respect to the Merger.However, Stockholders will not receive any shares of Sequential’s capital stock in connection with the Merger.As a result, if our business following the Merger performs well, you will not receive any additional consideration, and will therefore not receive any benefit from the performance of our business. The Company may not receive any competing transaction proposals or Superior Proposals, including as a result of the termination fee payable to Sequential. The Merger Agreement requires the Company to pay to Sequential a termination fee if certain events specified in the Merger Agreement occur, including the Company pursuing a Superior Proposal.The amount of this termination fee may have the effect of causing other potential third-party buyers to not submit a proposal to buy either the Company and its subsidiaries, their capital stock or their assets at a higher price or to enter into a more favorable alternative transaction. A lawsuit has been filed against the Company, its directors and Evergreen challenging the Evergreen Purchase Agreement, and any amendment of that lawsuit, or new lawsuit brought, to challenge the Merger Agreement and an adverse judgment in any such lawsuit may prevent the Merger from becoming effective or from becoming effective within the expected timeframe. The Company, its directors and Evergreen have been named as defendants in a purported class action lawsuit brought by an individual Stockholder that, among other things, challenges the Evergreen Purchase Agreement and the disclosures made with respect to the Evergreen Purchase Agreement and related transactions and seeks, among other things, to enjoin the defendants from completing the transactions contemplated by the Evergreen Purchase Agreement pursuant to its terms.If the plaintiff’s petition is amended (or if a plaintiff brings a new lawsuit) to challenge the Merger pursuant to the Merger Agreement, and if a plaintiff is successful in obtaining an injunction prohibiting the completion of the Merger pursuant to the Merger Agreement, such an injunction may prevent the completion of the Merger in the expected timeframe, or altogether.This is because one of the conditions to the completion of the Merger is that, among other things, there be no order, judgment or injunction in effect if it would make the Merger illegal or otherwise prohibit or prevent the completion of the Merger. Our directors and executive officers may have interests that are different from, or in addition to, those of Stockholders generally in connection with the Merger. You should be aware of interests of, and the benefits available to, our directors and executive officers when considering the recommendation of our Board of the adoption of the Merger Agreement and approval of the Merger. Our directors and executive officers may have interests in the Merger that may be in addition to, or different from, their interests as Stockholders. Two of the Company’s directors, Gary L. Martin and Glenn M. Neblett, are employed by Capital Southwest Corporation, and one of our other directors, Richard F. Strup, is a director of Capital Southwest Corporation. Capital Southwest Corporation is an affiliate of Capital Southwest Venture Corporation, a Stockholder. Patrick F. Hamner, also one of our directors, previously was employed by Capital Southwest Corporation and the Company. Capital Southwest Venture Corporation currently owns approximately 33.79% of our issued and outstanding Common Stock. Mr. Hamner currently owns approximately 1.3% of our current issued and outstanding Common Stock (and currently exercisable options to purchase, at a price of $4.05 per share, approximately 2.9% more of our current issued and outstanding Common Stock). Capital Southwest Venture Corporation and Mr. Hamner each has entered into a voting agreement with Sequential irrevocably agreeing, among other things, to vote their shares in favor of the adoption of the Merger Agreement and the approval of the Merger.In connection with Merger, some of our executive officers will be entitled to receive severance benefits and other payments.The Company’s directors and officers are entitled to indemnification for a period of time after the closing of the Merger, including with respect to the Merger Agreement and the other transactions to be completed in connection with the Merger.In addition, under the Merger Agreement, “tail” insurance policies for directors’ and officers’ liability and fiduciary liability coverage must be maintained after the closing of the Merger.See “Interests of Certain Persons in Matters to be Acted Upon” below. 24 Table of Contents PROPOSAL NO. 1 – THE MERGER At the Meeting, Stockholders will be asked to consider and vote upon a proposal to adopt the Merger Agreement and approve the Merger.Under Delaware law and the Company’s organizational documents, and pursuant to the terms of the Merger Agreement, the Merger cannot be completed without the approval of the holders of a majority of all of the issued and outstanding shares of Common Stock as of the Record Date. Attached as Annex A to this Proxy Statement is a copy of the Merger Agreement.The material terms of the Merger Agreement, and other information regarding the Merger, are summarized below.The summary of the Merger Agreement below is not a complete summary of the Merger Agreement and is subject in all respects to the provisions of, and is qualified by reference to, the Merger Agreement.Stockholders are urged to read the Merger Agreement in its entirety. Background of the Merger Proposal Periodically, the Board and management have evaluated the Company’s business, operations, long-term goals and alternatives and prospects as an independent company, with a goal of maximizing Stockholder value.As part of these reviews, the Company also has regularly considered the strategic alternatives available to it, including possible strategic combinations, acquisitions and divestitures. Over the last several years, due substantially to lack of growth in the Company’s share price and earnings, the Company began to explore new strategies for growth in order to enhance its financial performance and increase Stockholder value.Specifically, in May 2011, the Board engaged an independent financial advisor to assist the Company in reviewing, and advise the Board relating to, potential strategic acquisitions. From this time until March 2012, when that financial advisor’s services were terminated, the Board received periodic updates from that financial advisor relating to proposed targets, activities relating to contacts with those targets and strategies relating to such matters. At a meeting of the Board on August 25, 2011, the Board discussed the activities of the above-described financial advisor and requested that management prepare its recommendations for a three-year plan regarding strategic options to maximize Stockholder value. At its October 3, 2011 meeting, the Board reviewed with management possible strategic options for maximizing Stockholder value, potential acquisitions and operating alternatives, and related financial issues.Management described the Company’s current business operations, suggested strategies and the challenges posed by the various strategies.The Board discussed the management presentation and such alternatives. The Board met on December 15, 2011, to further discuss possible strategic alternatives for the Company.The Board discussed and reviewed all of the reports, analyses and recommendations of management and unanimously concluded that it was in the best interests of the Stockholders to further explore other strategic alternatives, including a sale of the Company or its assets.The Board formed a special committee comprised of Messrs. Glenn M. Neblett, Patrick F. Hamner and Richard F. Strup (the “Committee”), all of whom are directors of the Company, to determine various alternatives and to determine if it was advisable to hire a financial advisor to assist the Board with respect to exploring various strategic alternatives.The Committee was directed to consider, evaluate, and if it deemed advisable, pursue strategic options available to the Company.The Committee was given the further authority to secure a financial advisor to assist in the consideration, evaluation and pursuit of various alternatives and to negotiate the terms of a transaction or transactions, subject to the final approval of the full Board with respect to any such transaction. In late December 2011 and early January 2012, the Committee met to discuss the engagement of a qualified financial advisor to assist the Board with respect to considering, evaluating and exploring various strategic alternatives and discussed the relative merits of retaining various financial advisors.Interviews were set in mid-February 2012.Mr. Ralph T. Parks was added to the Committee then, and the Committee interviewed five different financial advisors to assist the Committee and the Board. During the February 16, 2012 Board meeting, the Committee updated the Board regarding the proposals provided from the five prospective financial advisors and provided an overview of each such financial advisor, including their respective qualifications and a comparison of their respective fee proposals. At the February 16, 2012 Board meeting, the Board discussed the retention of key employees through the proposed strategic alternative process.The Board noted that although it was unable to determine which, if any, executives were likely to cease working for the Company in the coming months, it was anticipated that at least some executives may desire to discontinue performing services to the Company during the strategic review process.The Board determined that it was advisable to enter into Executive Restrictive Covenant and Retention Agreements with the Company’s Chief Financial Officer and other Company employees. 25 Table of Contents At the February 22, 2012 meeting of the Committee, the Committee determined that there were two financial advisors that could best assist the Committee and the Board in exploring strategic alternatives because of their experience in the retail and apparel industries and with representing other publicly traded companies, giving them knowledge of the issues faced by similarly situated companies, and their ability to provide full-service investment banking capabilities. On February 29, 2012, the Committee unanimously determined that it was advisable to engage Roth to assist the Committee and the Board.The determining factors for the Committee were those stated in the immediately preceding paragraph, and particularly Roth’s advisory experience involving other similarly situated retail companies and its sell-side experience. On March 2, 2012, Roth had an extended telephone conference with the Company’s management relating to management’s three-year plan, the Company’s ongoing strategy relating to customers, products, operations and strategic alternatives. At a Committee meeting on March 29, 2012, Roth provided the Committee a proposed timeline for the process and also presented preliminary observations as to potential bidders for the entire Company and the Company’s assets.The Committee reviewed with Roth and management the recommended strategy and process, as well as communication strategies with potential bidders. On June 7, 2012, at a meeting of the Board, Roth provided an update regarding the preparation of a data room, drafts of an executive summary and a Confidential Information Memorandum, as well as a list of potential buyers, both strategic and financial.Roth outlined the steps it had taken to contact and develop strategies for dealing with potential buyers of both the entire Company and all or substantially all of its and its subsidiaries’ assets. On July 23, 2012, at a meeting of the Committee, Roth updated the Committee with respect to potential transactions involving the Company and reported that to that date, 53 potential buyers had been contacted, resulting in 13 executed confidentiality agreements (Tengram Capital Partners, LLC, an affiliate and financial sponsor of Sequential had executed a confidentiality agreement on April 13, 2012), four indications of interest (including one letter of intent, with each providing for a sale of substantially all of the Companies’ operating, non-cash assets), no other pending non-binding offers and 41 responses from potential buyers that they had no further interest.Roth also updated the Committee on Roth’s solicitation of proposals for a merger of the Company or other enterprise-level transaction and related discussions with numerous private equity firms and other companies.Roth reported that as of that time, no viable bids for the entire Company had been received.The Committee discussed various aspects of the strategic options evaluation process with Roth.Roth reviewed with the Committee a letter of intent it had received from Evergreen and preliminary indications of interest from two parties.The Committee asked Roth to continue to negotiate the indications of interest with the two other parties and the letter of intent with Evergreen and to work with Company management to assess the pros and cons of a wind up process for the Company and to be prepared to present a discussion of their findings with the entire Board. During the period from March 2, 2012 through the July 23, 2012 meeting between Roth and the Committee, there were periodic status updates by Roth to the Committee members relating to the status of Roth’s communications with potential bidders and details regarding an interested parties’ indication of interest for the Company as a whole valuing the Company at its cash holdings.The Committee was also informed of a letter of intent provided by Evergreen with an indicative purchase price of $11.9 million.Subsequently, Evergreen increased its indicative purchase price to $13.9 million with a working capital target of $12.3 million. On August 17, 2012, the Board met with Roth, management and the Company’s legal counsel.Roth updated the Board with respect to potential transactions involving the Company and the processes described at the July 23, 2012 Committee meeting.The Board was informed by Roth of the solicitation of proposals for a merger of the Company or other enterprise-level transaction and related discussions with numerous private equity firms and other companies and that as of that time no viable bids for the entire Company had been received.Roth further noted that based upon feedback from potential bidders, including the lack of merger or other enterprise-level transaction proposals, a sale of the Company’s and its subsidiaries’ assets appeared to be the only available alternative for maximizing value for the Stockholders.The Board discussed various aspects of the strategic options evaluation process with Roth and management.Roth reviewed with the Board the letter of intent it had received from Evergreen and the preliminary indications of interest from two other parties.Roth also presented to the Committee its preliminary estimates, which were subject to certain identified qualifications and limitations which materially affected the reliability and accuracy of such preliminary estimates, of post-closing net distributable proceeds to the Company and its Stockholders which might result from the sales of the Company’s and its subsidiaries’ assets pursuant to the three alternative transactions.The estimates included initial entity valuation assessments, assumed liquidation expenses and an analysis of estimated net proceeds to the Company from each disposition.The estimates did not reflect estimates of potential contingent liabilities, whether accrued as retained liabilities at the corporate level or those retained by the Company’s subsidiaries which may result from or in connection with the sale of their respective assets, the wind up and dissolution of the individual entities or otherwise.The Board discussed the estimates, and related analysis and findings, related to the various transactions and the wind up of the Company.The Board further instructed Roth to continue discussion with all three of the proposed bidders.The Company’s legal counsel outlined steps to be taken by the Company if the Company sought a vote of the Stockholders to approve a sale of all or substantially all of the Company’s assets and the Company’s dissolution. 26 Table of Contents From August 28, 2012 through September 13, 2012, the Committee and Roth, with the assistance of the Company’s legal counsel, had ongoing discussions with Evergreen and with the other two parties that had submitted indications of interest.The letter of intent from Evergreen included (a) a 90-day exclusivity period, during which the Company would not be permitted to seek or accept an alternative offer for the sale of the Company or its assets, (b) a working capital target to be determined (versus the $12.3 million originally communicated in early August 2012), (c) a $500,000 break-up fee if the Company breached its exclusivity obligation under the letter of intent and (d) a $500,000 termination fee if the Company terminated any definitive purchase agreement or failed to otherwise close a transaction, and an additional $500,000 termination fee if within six months following the termination of a definitive purchase agreement, the Company consummated a sale of its business or assets for consideration in excess of a specified amount.The Committee, with input from Roth and the Company’s legal counsel, (w) negotiated the exclusivity period down to 30 days, (x) negotiated the working capital target to $11.45 million from $12.3 million, (y) decreased the break-up fee payable upon a breach of the letter of intent to $250,000 and (z) changed the termination fee so that it was payable only if (i) the Company terminated the definitive purchase agreement or failed to otherwise close a transaction, and such failure constituted a breach of such definitive agreement, and (ii) during the 6 month period following such termination or failure to close, the Company accepted an offer to sell its business or assets (in which case, the Company would then be required to pay a termination fee equal to 4.25% of the aggregate consideration in such other transaction, excluding any consideration attributable to cash, cash equivalents or marketable securities).The Committee was also able to secure a 30-day go-shop period and an acknowledgment that the Company’s Board retained a fiduciary out after the expiration of the go-shop period. During this time, the Committee had ongoing discussions with Roth, the Company’s legal counsel and Evergreen, particularly regarding the exclusivity provision, the working capital target, the amount of the break-up and termination fees, and the go-shop/no-shop provisions. On September 13, 2012, at a telephonic Board meeting attended by the Board, Roth and the Company’s legal counsel, the Committee and Roth presented to the Board a non-binding letter of intent with Evergreen (with only certain provisions, e.g., those relating to confidentiality, fees and expenses, exclusivity, governing law and waiver, being binding on the parties) with the terms outlined above and during the 30-day exclusivity period Evergreen would be entitled to continue to perform its due diligence on the Company.The Board unanimously authorized the execution of the letter of intent in light of the limited due diligence to be completed, Roth’s recent discussions with the parties that had provided indications of interest (one of the such parties had decreased their indicative valuation of the Company’s and its subsidiaries’ assets and the other party had withdrawn its indication of interest) and the update provided by Roth regarding the continued efforts to market the Company and/or its assets.At that time, the Company’s counsel discussed with the Board the process of seeking Stockholder approval of the Evergreen Purchase Agreement, the transactions contemplated thereby and the liquidation and dissolution of the Company pursuant to the DGCL. On September 27, 2012, counsel to Evergreen submitted a draft asset purchase agreement on the terms outlined in the letter of intent.Several of the Committee members and Roth had an extended conference call with the Company’s counsel on October 1, 2012 to discuss the draft agreement and outstanding issues relating to that draft, and later that day the Company’s counsel sent its comments to Evergreen’s counsel. During the period October 9, 2012 through October 19, 2012, the Company and Evergreen negotiated the Evergreen Purchase Agreement and voting agreements for Capital Southwest Venture Corporation and Patrick F. Hamner, with several all-hands calls on the part of the Evergreen and the Company.On October 12, 2012, the Company and Evergreen agreed to extend the exclusivity period contained in their September 13, 2012 letter of intent through the close of business on October 19, 2012. On October 17, 2012, the Committee had a conference call with Roth, the other members of the Board, management and Company counsel to discuss the outstanding issues on the draft Evergreen Purchase Agreement.At that meeting, the Company’s counsel reviewed in depth with the Board each of the material provisions of the draft Evergreen Purchase Agreement.Roth updated the Board regarding the status of the negotiations, the remaining open issues and suggested alternatives.At that meeting it was determined that the Committee and Roth should continue working exclusively with Evergreen. 27 Table of Contents On October 20, 2012, representatives of Roth had a telephonic meeting with the Committee, management, the other members of the Board and the Company’s counsel.During this call, representatives of Roth presented its fairness opinion and gave an oral presentation to the Committee and the Board regarding its analysis of the proposed sale of substantially all of the Company and its subsidiaries operating assets (excluding the Company’s cash and marketable securities) and its fairness, from a financial point of view, to the Company.The Roth representatives also responded to a number of questions raised by the Committee and the Board regarding its analysis and methodology.The Company’s counsel again reviewed each of the material terms of the draft Evergreen Purchase Agreement and the open issues under the draft relating thereto, which included the methodology of calculating the value of the Company’s inventory for determining the adjustment due to Working Capital, Evergreen’s request for a condition to closing that certain contract counterparties consent to the Company’s or its subsidiary’s assignment of such contracts to Evergreen and the timing and methodology of when a termination fee is payable pursuant to Section 9.03 of the Evergreen Purchase Agreement upon termination of the Evergreen Purchase Agreement.The Board further discussed the process of seeking Stockholder approval of the sale of substantially all of the Company and its subsidiaries operating assets (excluding the Company’s cash and marketable securities) and the Evergreen Purchase Agreement and the liquidation and dissolution of the Company pursuant to the DGCL.The Board discussed the terms of the proposed transaction and the fairness opinion, including the open issues and determined that the Committee, Roth and the Company’s counsel should attempt to negotiate for the terms of the Evergreen Purchase Agreement it desired, but that if it was unsuccessful in obtaining any changes to any of those terms, the draft Evergreen Purchase Agreement as presented at the October 19, 2012 meeting was acceptable as presented to the Committee and the Board.The Committee unanimously recommended that the Board consider the Evergreen Purchase Agreement.After further discussion, the Board unanimously adopted resolutions declaring the sale of substantially all of the Company and its subsidiaries operating assets (excluding the Company’s cash and marketable securities) pursuant to the Evergreen Purchase Agreement, with such changes in the Evergreen Purchase Agreement as the officers of the Company executing the same determined acceptable relating to the open points, and the liquidation and dissolution of the Company pursuant to the Plan of Dissolution, to be advisable and in the best interests of the Stockholders, and recommending that the Stockholders vote in favor of each proposal. On October 21, 2012, representatives of the Committee, Roth, the Company’s counsel, Evergreen and its counsel, had several telephone calls pursuant to which the remaining open issues under the Evergreen Purchase Agreement, including the methodology for valuing inventory for the purpose of determining Working Capital, the removal of the requirement to obtain consent from certain contracts as a condition to close and the timing and methodology of when a termination fee is payable pursuant to Section 9.03 of the Evergreen Purchase Agreement, were resolved. On October 22, 2012, the Company, Evergreen and one of its subsidiaries executed the Evergreen Purchase Agreement and on October 23, 2012, we filed a Current Report on Form 8-K announcing the Evergreen Purchase Agreement and the Plan of Dissolution. Representatives of Roth subsequently contacted the three parties that had submitted indications of interest for the Company or its assets and the other strategic and financial buyers that had expressed interest or otherwise taken part in the Company’s strategic alternative process, including Sequential.Several of those parties executed confidentiality agreements with the Company and sought additional information regarding a proposed transaction. On November 17, 2012, Sequential submitted a letter of intent proposing to acquire substantially all of the assets and liabilities of the Company for a purchase price of $15.5 million, with a working capital adjustment identical to the working capital adjustment in the Evergreen Purchase Agreement. The letter of intent was subject to additional due diligence. On November 18, 2012, members of the Board, representatives of Roth and outside counsel met via teleconference to discuss Sequential’s letter of intent.The Board discussed the proposal and determined that because, among other things, there would be additional wind-down expenses (including the termination fee payable to Evergreen) that the Company would incur if Sequential’s proposal were accepted and that Sequential’s proposal was not a Superior Proposal (as defined in the Evergreen Purchase Agreement), and the Board instructed members of the Committee and Roth to communicate the same to Sequential. On November 21, 2012, Sequential submitted a revised proposal to enter into a definitive merger agreement with the Company pursuant to which (i) Sequential would commence a tender offer to purchase all shares of Common Stock for a cash purchase price of $0.30 per share, and (ii) the Company would declare and pay a $2.00 per share cash dividend before the consummation of the tender offer.Under this revised proposal, after the closing of the purchase of shares of Common Stock pursuant to the tender offer, Sequential’s subsidiary would be merged into the Company and any shares of Common Stock that were still outstanding would be converted into the right to receive the same per share consideration as paid in the tender offer.The tender offer was to be conditioned upon the holders of at least a majority of the outstanding Common Stock tendering their shares.In such proposal, Sequential stated that it would pay the Company the amount of any termination fee it was required to pay to Evergreen pursuant to the Evergreen Purchase Agreement. On November 23, 2012, members of the Board, representatives of Roth and outside counsel met via teleconference to discuss Sequential’s revised proposal.The Board discussed the proposal and specifically noted that such proposed transaction structure could leave the Company without any cash if the dividend was declared and paid but the tender offer failed to close and that the Stockholders may suffer a potentially significant increased tax burden if the dividend were to occur in 2013.The Board also considered the Company’s declining cash andworking capital in relation to the proposed $2.00 per share cash dividend, and the possibility of a decreased per share cash dividend based on the Company’s anticipated cash position and Sequential’s per share valuation.The Board was, however, interested in exploring a one-step merger that could lead to more certainty of the timing and consideration to be received by the Stockholders than what would be available upon the closing of the transactions contemplated by the Evergreen Purchase Agreement.Roth was therefore instructed to communicate to Sequential that a two-step tender offer/merger structure was not favored by the Board. 28 Table of Contents On November 26, 2012, Sequential’s counsel submitted a draft of a merger agreement pursuant to which a subsidiary of Sequential would be merged with and into the Company in a one-step transaction pursuant to which the Company would become a wholly owned subsidiary of Sequential and each Stockholder would receive $2.30 per share in merger consideration.The $2.30 per share merger consideration was based on the Company having available cash at the time of closing equal to $2.00 per share. The draft merger agreement contained, among other things, a working capital adjustment to be defined, a condition to closing that capped the percentage of the outstanding shares of Common Stock demanding appraisal rights under Section 262 of the DGCL and a termination fee of 4.5% of any transaction that caused the Company to terminate the merger agreement, plus a reimbursement of all of Sequential’s expenses incurred in connection with the proposed transaction (including the payment of the termination fee payable to Evergreen). On November 28, 2012 the Board, Company management, representatives of Roth and outside counsel met via teleconference and discussed the draft merger agreement and the proposed transaction.The Board determined that Stockholders would want certainty of the amount and timing of the consideration received in the transaction and that, therefore, the working capital adjustment concept needed to be removed from the transaction.Additionally, the Board determined that it was not willing to agree to any condition to closing relating to Stockholders exercising their appraisal rights under Section 262 of the DGCL and that the proposed termination fee was too high.The Board instructed representatives of Roth and outside counsel to continue to negotiate with Sequential and its counsel and to finalize a draft merger agreement with terms outlined above with certainty as to the amount of the per share merger consideration to be received by the Stockholders. On the evening of November 28, 2012, representatives of Roth and outside counsel continued discussions with Sequential and its counsel on the draft merger agreement and reached agreement to delete the working capital adjustment provision and, instead, agree to a fixed amount per share for the merger consideration that takes into account the anticipated cash position of the Company as of the proposed closing date, and to provide for certain Company expenses related to the sale transactions to be capped at a certain amount.The parties also agreed upon a reduction of the termination fee and the removal of the condition to closing relating to stockholder appraisal rights.Later that evening, the parties exchanged drafts of the merger agreement, and the Company received drafts of a form of voting agreement and an equity commitment letter from Sequential’s equity sponsor, Tengram Capital Partners Gen2 Fund, L.P. On November 29, 2012, representatives of Roth and outside counsel negotiated the remaining open points of the draft merger agreement and the draft equity commitment letter with Sequential and its equity sponsor and their representatives. Also on November 29, 2012, the Board, together with Company management, representatives of Roth and outside counsel, met and considered the pertinent aspects and relative benefits and detriments to the Company and the Stockholders of the Evergreen Purchase Agreement, the draft merger agreement with Sequential and the transactions contemplated by each.In particular, the Board discussed the lack of certainty in the amount of consideration to be received by Evergreen as a result of the working capital adjustment contemplated by the Evergreen Purchase Agreement and the declining operational performance of the Company, as well as the timing of payments to Stockholders following the liquidation and winding up of the Company.As a result, the Board determined, in its good faith judgment, that the proposed merger agreement with Sequential and the transactions contemplated thereby constituted a Superior Proposal (as defined in the Evergreen Purchase Agreement) and that the failure to terminate the Evergreen Purchase Agreement and to authorize and approve the Company’s execution and delivery of the merger agreement with Sequential would be inconsistent with the fiduciary duties of the Board to the Stockholders under applicable law.Later that afternoon, in accordance with the Evergreen Purchase Agreement, Evergreen was provided notice of the Board’s determination.As required by the Evergreen Purchase Agreement, the Company was not permitted to terminate the Evergreen Purchase Agreement without providing four business days’ notice and engaging in discussions with Evergreen to improve its transaction, if Evergreen wanted to do so. From November 29, 2012 through December 5, 2012, the Company and its representatives continued to provide information to Sequential and its representatives regarding the Company and its operations.In addition, the Company advised Sequential that the Company expected decreased cash and working capital through year-end and increased expenses related to the sale transactions, in each case, as had been previously disclosed to Sequential.As a result, the Company estimated that available cash at year-end would be below Sequential's requirement of $2.00 per share in cash. During this period, Evergreen did not express any interest in improving its transaction.As the notice period to Evergreen expired at the close of business on December 5, 2012, Sequential delivered executed copies of a revised merger agreement, the equity commitment letter from Sequential’s equity sponsor, Tengram Capital Partners Gen2 Fund, L.P., and an offer letter indicating that the offer contemplated by the revised merger agreement would remain outstanding only until 5:00 p.m. Eastern time on December 7, 2012. 29 Table of Contents On the morning of December 6, 2012, the Board, Company management, representatives of Roth and outside counsel discussed during a telephonic meeting the revised draft of the Sequential merger agreement and its material provisions.At the request of the Company, the revised draft reflected a per share merger consideration of $2.25, which took into account the Company’s decreased cash and working capitalforecasts through year-end and increased expenses related to the sale transactions (the result of such working capital reductions would have decreased the purchase price payable under the Evergreen Purchase Agreement because of the working capital adjustment set forth in that agreement).The parties alsoincreased the exspense cap to $2,250,000and agreed toa closing condition that the Company have entered into a termination agreement with Evergreen in form and substance satisfactory to Sequential with respect to the Evergreen Purchase Agreement.The parties compared the transaction with Sequential pursuant to the revised merger agreement against the transaction with Evergreen pursuant to the Evergreen Purchase Agreement. The parties considered theCompany's revised calculations of cash and working capital, which resulted in estimated net proceeds distributable to Stockholders under the Evergreen Purchase Agreement of $2.18 to $2.28 per share. The Board determined that the merger transaction with Sequential pursuant to the Merger Agreement continued to be a Superior Proposal (as defined in the Evergreen Purchase Agreement), in significant part because the Merger Agreement provided fixed consideration to Stockholders in the near term and did not subject Stockholders to the working capital adjustment (and any resultingdecrease to the purchase price) and potential lengthy delay in payment contemplated by the Evergreen Purchase Agreement. On the afternoon of December 6, 2012, the Board held another telephonic meeting, also attended by Company management, representatives of Roth and outside counsel.During this call, representatives of Roth presented Roth’s fairness opinion with respect to the transaction with Sequential pursuant to the Merger Agreement.Roth’s representatives stated its conclusion that the $2.25 per share merger consideration to be received by the Stockholders under the Merger Agreement is fair from a financial point of view to the Stockholders.Roth’s representatives and outside counsel responded to a number of questions raised by the Board regarding the financial analysis with respect to, and the terms of, the merger transaction with Sequential.The Board again discussed the benefit to Stockholders of the fixed amount and relatively near term payment of consideration to Stockholders pursuant to the Merger Agreement as compared to the transactions contemplated by the Evergreen Purchase Agreement.The Board then concluded that the transaction pursuant to the Merger Agreement was a Superior Proposal (as defined in the Evergreen Purchase Agreement) and unanimously determined to terminate the Evergreen Purchase Agreement.After further discussion, the Board unanimously adopted resolutions whereby the Board, among other things, (a) determined that (i) the failure to withdraw its recommendation of the Evergreen Purchase Agreement and declare advisable and recommend the Merger Agreement would be inconsistent with the fiduciary duties of the Board to the Stockholders under applicable Law (as defined in the Evergreen Purchase Agreement) and (ii) that the transaction with Sequential pursuant to the Merger Agreement constitutes a Superior Proposal (as defined in the Evergreen Purchase Agreement), (b) approved the termination of the Evergreen Purchase Agreement pursuant to documentation in form and substance satisfactory to the officer executing the same and approved the payment of a termination fee to Evergreen in a reasonable amount in order to secure a termination agreement reasonably acceptable to Sequential and (c) declared the merger transaction with Sequential pursuant to the Merger Agreement to be advisable and fair to and in the best interests of the Stockholders, and recommended that the Stockholders vote in favor of the adoption of the Merger Agreement and the approval of the Merger. On the evening of December 6, 2012, the Company and its representatives negotiated the terms of a Termination Agreement with Evergreen in respect of the Evergreen Purchase Agreement.On December 7, 2012, the Company, its subsidiaries, Evergreen and a subsidiary of Evergreen entered into a Termination Agreement that terminated the Evergreen Purchase Agreement and obligated the Company to pay to Evergreen a termination fee of $475,000.The Company paid Evergreen the termination fee later that day.Immediately after entering into the Termination Agreement, the Company, Sequential and Merger Sub entered into the Merger Agreement. On December 10, 2012, the Company issued a joint press release with Sequential and filed a Current Report on Form 8-K announcing the entry into the Merger Agreement, the termination of the Evergreen Purchase Agreement, the payment of the termination fee to Evergreen and the cancelation of the Stockholder meeting scheduled for the Stockholders to approve, among other things, the Evergreen Purchase Agreement, the Company’s name change and the Plan of Dissolution. Reasons for the Merger At its meeting on December 6, 2012, our Board determined that the Merger was advisable and fair to, and in the best interests of the Company and its Stockholders, and approved the Merger and the Merger Agreement.Our Board recommends that Stockholders vote “FOR” adoption of the Merger Agreement and the approval of the Merger at the Meeting. In reaching its decision to approve the Merger Agreement and to recommend that Stockholders vote to adopt the Merger Agreement and approve the Merger, the Board, in consultation with the Company’s advisors and management, considered a number of factors, including, but not limited to, the other factors described elsewhere in this Proxy Statement as well as the following factors: ● the Board’s understanding of and familiarity with, and discussions with our management regarding, the business, operations, management, financial condition, projections, operating losses and future business prospects for the Company (as well as the risks and costs involved in pursuing those prospects); ● the Board’s knowledge of the nature of our business, and of the current and prospective competitive, economic, regulatory and operational environment in the retail industry; 30 Table of Contents ● our history of operating losses and the Board’s understanding of, and discussions with management regarding, our historical and projected performance; ● our inability to pursue acquisitions, and our recent unsuccessful efforts during 2011 and early 2012 to advance discussions with prospective acquisition or merger candidates to develop substantive terms and conditions of a transaction; ● our assessment of what prospective buyers are willing to pay for our assets and our capital stock, the likelihood of closing a transaction with them, and the conditions they have imposed; ● the financial presentation and written opinion of Roth to the Board as to the fairness, from a financial point of view as of December 6, 2012, of the per share merger consideration to be received by the Stockholders; ● the fact that the merger consideration is all cash, which eliminates the uncertainty that would have existed regarding the amount and timing of payments to our Stockholders had we sold substantially all of our assets under the Evergreen Purchase Agreement and subsequently dissolved, wound up our business, discharged our liabilities and distributed remaining cash to Stockholders (and that our working capital position had decreased, which would have led to a lower purchase price under the Evergreen Purchase Agreement); ● the support by Capital Southwest Venture Corporation and Patrick F. Hamner, in their respective capacities as Stockholders, of the Merger Agreement; ● the review by our Board with our legal counsel of the structure of the Merger; ● the fact that the representations and warranties involved with the Merger Agreement do not survive Closing and the lack of any indemnification obligation or escrow holdback under the Merger Agreement; ● the ability of our Board, pursuant to the provisions of the Merger Agreement, to evaluate alternative acquisition proposals that we may receive at any time prior to the date of the Meeting, and our ability to terminate the Merger Agreement (and pay a termination fee upon certain circumstances) if the Board determines in good faith that an alternative acquisition proposal is or is reasonably likely to lead to a Superior Proposal, consistent with the Board’s fiduciary obligations; ● the likelihood that the transactions contemplated by the Merger Agreement will be completed, including the reasonableness of the conditions to closing the Merger Agreement and the likelihood that the Stockholder approval necessary to approve the Merger Agreement will be obtained; ● that the approval of the Merger Agreement was subject to approval of holders of at least a majority of all of the outstanding shares of our Common Stock, and that if such Stockholders did not approve of the transaction terms, the transactions contemplated by the Merger Agreement would not close; and ● the availability of dissenters’ rights of appraisal under Delaware law for our Stockholders. In evaluating the relative benefits of the Merger Agreement, our Board also considered the terms of the Evergreen Purchase Agreement.That agreement provided total consideration for the operating assets of the Company and its subsidiaries (excluding the Company’s cash and marketable securities) of $13.9 million in cash, plus the assumption of certain specified liabilities, all subject to an adjustment based upon the working capital of the Company as of the closing.Under the terms of the Evergreen Purchase Agreement, the amount ultimately received by Stockholders would be subject to a working capital adjustment (that may have resulted in a decreaseto the purchase price) and the liquidation of the Company’s remaining assets over a period that could last up to ten years under the Plan of Dissolution. As of November 16, 2012, subject to the calculation of the working capital and anydecrease to the purchase price, the satisfaction of the liabilities of the Company and its subsidiaries pursuant to the Plan of Dissolution and certain assumptions, the Company had estimated that the net proceeds available for distribution to the Stockholders after the satisfaction of the Company and its subsidiaries’ liabilities and the completion of the winding up would be between $62.5 million and $66.5 million in the aggregate, or approximately $2.23 to $2.37 per share of Common Stock (based on the number of outstanding shares of Common Stock as of November 16, 2012) plus the additional shares of Common Stock to be issued upon vesting of certain restricted stock units awards. 31 Table of Contents Our Board considered that the process of voluntarily winding up a public company such as the Company involves significant uncertainties that affect both the amount that can be distributed to Stockholders and the time to complete the winding up.The November 16, 2012, estimates of the amount available for distribution to Stockholders in connection with the Evergreen Purchase Agreement was based on a number of assumptions, including with respect to administrative and professional expenses incurred during the winding up of the Company, some or all of which may have been inaccurate.In the event such assumptions were inaccurate, the purchase price was subject to a working capital adjustment such that if the value of the Company’s working capital at the closing of Evergreen Purchase Agreement would have been less than $11.45 million, the purchase price would have been decreased $1.00 for each $1.00 of the Company’s working capital less than $11.45 million.As of November 16, 2012, the Company estimated that if the closing of the Evergreen Purchase Agreement were to occur as of December 13, 2012, the Company’s working capital would be between $9.64 million and $10.05 million, which would have resulted in the purchase price being decreased by between $1.40 million and $1.81 million, a reduction of between $0.05 and $0.07 per share (assuming 27,571,052 shares outstanding as of November 9, 2012, as reported in the Company’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012 filed with the Commission on November 14, 2012).If the closing were delayed substantially, certain administrative costs would have continued to be incurred, potentially resulting in additional reductions to working capital and, accordingly, purchase price. Second, pursuant to the DGCL, the Company would have continued to exist for a minimum of three years after its dissolution became effective for the purpose of prosecuting and defending suits against the Company and enabling the Company and its subsidiaries to close their business, to dispose of their property, to discharge their liabilities and to distribute to Stockholders any remaining assets.During such time, the Company’s creditors would have had the ability to present a statement of any claims against the Company.To the extent that any of these creditors sought payment of certain claims against the Company or its subsidiaries, and there were not sufficient reserves withheld by the Company from distributions to pay such claims, then, under the DGCL, Stockholders could have been held liable for payment to the Company’s creditors up to the amount distributed to such Stockholder in the winding up of the Company.The Plan of Dissolution provided for the establishment of a contingency reserve designed to satisfy any such claims and obligations, with any unexpended amounts remaining in the contingency reserve to be distributed to the Stockholders no later than ten years after the Plan of Dissolution became effective. Our Board also considered potential drawbacks or risks relating to the Merger Agreement, including the following risks and potentially negative factors, but determined that these potential risks and factors were outweighed by the expected benefits of the Merger: ● the fact that the Merger and the other transactions contemplated by the Merger Agreement will not be completed until 2013; ● the fact that the Company will no longer exist and the Stockholders will forgo any future increases in its value that may result from its growth; ● the risks and costs to the Company if the transactions contemplated by the Merger Agreement do not close, including the diversion of management and employee attention and disruption in our customer and distributor relationships; ● the fact that under the terms of the Evergreen Purchase Agreement a termination fee is owed to Evergreen; ● the fact that under the Merger Agreement, we have to pay Sequential a termination fee of $900,000 and reimburse Sequential’s expenses under certain circumstances – although the Board was of the view that the amount of such termination fee was reasonable in light of the strategic review and go-shop process that we had undertaken (see “Proposal No. 1 – The Merger – Summary of the Merger Agreement – Termination of the Merger Agreement; Termination Fee” below); and ● that certain of our officers and directors may have interests with respect to the Merger in addition to their interests as Stockholders generally (see “Interests of Certain Persons in Matters to be Acted Upon” below). The foregoing discussion is a summary of the information and factors considered by the Board in its consideration of the Merger Agreement.In view of the variety of factors, the amount of information considered and the complexity of these matters, the Board did not find it practicable to, and did not attempt to, rank, quantify, make specific assessments of or otherwise assign relative weights to the specific factors considered in reaching its determination.Individual members of the Board may have given different weights to different factors.The Board considered these factors as a whole, and overall considered them to be favorable to, and to support, its determination to unanimously approve the Merger Agreement. Regulatory Approvals Required for the Merger The parties do not expect that any regulatory approvals will be required in connection with the transactions contemplated by the Merger Agreement. 32 Table of Contents Opinion of Our Financial Advisor Roth was engaged to opine whether the consideration to be received by the Stockholders in connection with the Merger pursuant to the Merger Agreement was fair, from a financial point of view, to the Stockholders.On December 6, 2012, during a meeting of the Board, Roth rendered an oral opinion, which was confirmed by delivery of a written opinion dated December 6, 2012, that as of that date and based upon and subject to various considerations set forth in its opinion, the per share merger consideration was fair, from a financial point of view, to the holders of Common Stock. The full text of Roth’s opinion, dated December 6, 2012, which describes, among other things, the assumptions made, procedures followed, factors considered and limitations on the review undertaken, is attached as Annex B to this Proxy Statement and is incorporated by reference in its entirety into this Proxy Statement.We encourage all Stockholders to read Roth’s fairness opinion fully.The summary of Roth’s opinion set forth in this Proxy Statement is qualified in its entirety by reference to the full text of the opinion, which is attached as Annex B to this Proxy Statement. In connection with rendering the opinion described above, Roth made such reviews, analyses and inquiries as Roth deemed appropriate, including, among other things, the following actions: ● reviewed certain publicly available business and financial information of the Company that it believed to be relevant to its inquiry; ● reviewed certain internal financial statements and other financial and operating data concerning the Company; ● reviewed certain financial forecasts relating to the Company prepared by the management of the Company; ● discussed the past and current operations, financial condition and prospects of the Company with management of the Company; ● reviewed the reported prices and trading activity for the Common Stock; ● compared the financial performance of the Company and the prices and trading activity of the Common Stock with that of certain publicly traded companies it deemed relevant; ● compared certain financial terms of the Merger to financial terms, to the extent publicly available, of certain other business combination transactions it deemed relevant; ● participated in discussions and negotiations among representatives of the Company and Sequential and their respective advisors; ● considered the results of efforts to solicit indications of interest and definitive proposals from third parties with respect to a possible acquisition of the assets to be purchased; and ● performed such other analyses and considered such other factors as they deemed appropriate. In arriving at its opinion, Roth, with our consent, relied upon and assumed the accuracy and completeness of all of the financial and other information that was used without assuming any responsibility for any independent verification of any such information.Further, Roth relied upon the assurances of our management that they were not aware of any facts or circumstances that would make any such information inaccurate or misleading.With respect to the financial information and projections utilized, Roth assumed that such information had been reasonably prepared on a basis reflecting the best currently available estimates and judgments, and that such information provided a reasonable basis upon which it could make an analysis and form an opinion.Roth did not make a physical inspection of our properties and facilities and did not make or obtain any valuations or appraisals of our assets and liabilities (contingent or otherwise). Roth also assumed, with the Committee’s consent, that the Merger will be consummated in accordance with the terms set forth in the Merger Agreement and in compliance with all applicable federal, state and local statutes, rules, regulations and ordinances.Roth also assumed that the representations and warranties of each party in the Merger Agreement were true and correct, that each party will perform on a timely basis all covenants and agreements required to be performed by it under such agreements and that all conditions to the consummation of the Merger will be satisfied without waiver thereof. 33 Table of Contents Events occurring after the date of Roth’s opinion may affect Roth’s opinion and the assumptions used in preparing it, and Roth did not assume any obligation to update, revise or reaffirm its opinion.Further, Roth’s opinion does not constitute a recommendation to any Stockholder as to how such stockholder should vote with respect to such Merger or any other matter, and should not be relied upon by any such Stockholder. The following is a summary of the material financial analyses delivered by Roth to our Committee and Board in connection with rendering the opinion described above. The following summary, however, does not purport to be a complete description of the financial analyses performed by Roth, nor does the order of analyses described represent relative importance or weight given to those analyses by Roth. Some of the summaries of the financial analyses include information presented in tabular format. The tables must be read together with the full text of each summary and are alone not a complete description of Roth’s financial analyses. Except as otherwise noted, the following quantitative information, to the extent that it is based on market data, is based on market data as it existed on or before December 5, 2012 and is not necessarily indicative of market conditions on the date of this Proxy Statement or thereafter. Historical Stock Trading Analysis. Roth analyzed the per share merger consideration implied relative to the following: ● the closing market price per share of Common Stock on December 5, 2012; ● the closing market price per share of Common Stock on October 22, 2012, the last trading day immediately preceding the announcement of the entry into the Evergreen Purchase Agreement; ● the fifty-two week high and fifty-two week low closing market price per share of Company common stock period ended on December 5, 2012; and ● the volume weighted average price, or VWAP, per share of Company common stock for each of the 30-day, 90-day, 180-day and 360-day periods ended on December 5, 2012. The results of these calculations are summarized in the following table: Price Implied Premium (Discount) Closing price on December 5, 2012 $ % Closing price on October 22, 2012 $ % 52 Week High Closing Price $ % 52 Week Low Closing Price $ % VWAP Implied Premium 30-day period ended on December 5, 2012 $ % 90-day period ended on December 5, 2012 $ % 180-day period ended on December 5, 2012 $ % 360-day period ended on December 5, 2012 $ % Premiums Paid Analysis Roth analyzed the premiums paid in 513 acquisitions of publicly traded U.S. and Canadian companies since December 6, 2009, with market capitalizations at the time of acquisition of greater than $50.0 million.For each of the transactions, based on publicly available information obtained from Capital IQ, Roth calculated the premiums of the offer price in the transaction to the target company’s closing stock price one day, one week and one month prior to the announcement of the transaction.The results of these analyses are summarized in the table below: 34 Table of Contents Public Transaction Premiums Paid (3 Years Prior) 25th Percentile 75th Percentile 1 Day Premium % % 1 Week Premium % % 1 Month Premium % % Roth applied the 25th percentile and the 75th percentile premiums paid in the transactions described above to the closing share price of the Company’s Common Stock on October 22, 2012, the last trading day immediately preceding the announcement of the entry into the Evergreen Purchase Agreement, one week prior (October 15, 2012) and one month prior (September 21, 2012) and then analyzed the resulting share price.The results of these analyses are summarized in the table below: Implied Share Price Range 25th Percentile 75th Percentile October 22, 2012 $ $ 1 Week Premium $ $ 1 Month Premium $ $ Comparable Company Analysis Roth reviewed and compared certain publicly available financial information for the Company to corresponding financial information, ratios and public market multiples for the following publicly traded companies in the footwear, apparel and sporting goods industries, which in the exercise of its professional judgment and based on its knowledge of the industries, Roth determined to be relevant to its analysis.Although none of the following companies is identical to the Company, Roth selected these companies because they had publicly traded equity securities and were deemed to be similar to the Company in one or more respects including the nature of their business, level of profitability, historical and projected revenue growth, size and geographic location. ● Brown Shoe Co. Inc. ● Callaway Golf Co. ● Delta Apparel Inc. ● JAKKS Pacific, Inc. ● K-Swiss Inc. ● Perry Ellis International Inc. ● Rocky Brands, Inc. ● Skechers USA Inc. For purposes of this analysis, Roth analyzed, as of December 5, 2012, the ratio of enterprise value (defined as fully diluted market capitalization plus total debt less cash and cash equivalents) to last twelve month (“LTM”) revenue and estimated calendar year 2012 revenue, for the comparable companies.For the comparable companies’ LTM financial information, Roth used financial metrics from publicly available information from Commission filings and for the comparable companies’ estimated 2012 revenue, Roth used median research analysts’ estimates as reported by Bloomberg on December 5, 2012.The overall observed LTM revenue and 2012 estimated revenue multiples for the comparable companies were as follows: EV/EBITDA Multiples LTM Brown Shoe Co. Inc. x x Callaway Golf Co. Delta Apparel Inc. JAKKS Pacific, Inc. K-Swiss Inc. Perry Ellis International Inc. Rocky Brands, Inc. Skechers USA Inc. High x x Low Roth applied the range of multiples to the LTM and projected 2012 revenues of the Company.The results of these analyses are summarized in the table below: 35 Table of Contents Implied Share Price Range EV / LTM Revenue $ $ EV / 2012E Revenue $ $ Although the selected companies were used for comparison purposes, no business of any selected company was either identical or directly comparable to the Company’s business.In particular, the selected companies are all significantly larger than the Company and none of the selected companies have a similar history of operating losses as the Company.Accordingly, Roth’s comparison of selected companies to the Company and analysis of the results of such comparisons was not purely mathematical, but instead necessarily involved complex considerations and judgments concerning differences in financial and operating characteristics and other factors that could affect the relative values of the selected companies and the Company. Precedent Transactions Analysis Roth analyzed certain information relating to selected transactions in the footwear, apparel and sporting goods industries from June 2002 to December 2012.Roth selected the transactions because, in the exercise of its professional judgment, Roth determined the targets in such transactions to be relevant companies having operations and financial performance similar to the Company.The selected transactions analyzed were the following: Announcement Date Acquirer Target EV / LTM EBITDA 6/2012 · Sequential Brands · DVS x 6/2012 · Kenneth D. Cole · Kenneth Cole Productions 6/2012 · Taylor Made Golf · Adams Golf 5/2012 · Wolverine Worldwide, Blum Capital and Golden Gate Capital · Collective Brands 5/2011 · Steve Madden · Topline Corporation 2/2011 · Brown Shoe Co. · American Sporting Goods 10/2008 · Adidas AG · Ashworth 6/2008 · Dorel · PTI Sports 2/2008 · Sun Capital Partners · Kellwood 10/2004 · Bravo Sports · Variflex 7/2004 · Russell Corporation · Huffy Sports 3/2003 · Tecnica · Rollerblade 6/2002 · Globe International · Kubik For each of the selected transactions, Roth calculated and compared the resulting enterprise value in the transaction as a multiple of LTM EBITDA.The multiples for the selected transactions were based on publicly available information at the time of the relevant transaction.The overall range of LTM revenue multiples for the selected transactions were as follows: Precedent Transaction Multiples Range LTM Revenue x x Roth applied the range of multiples to the LTM revenues of the Company.The results of this analysis are summarized in the table below: Implied Share Price Range EV / LTM Revenue $ $ No company or transaction utilized in the precedent transactions analysis is identical to the Company or to the proposed Merger. In evaluating the precedent transactions and selecting implied multiples, Roth made judgments and assumptions concerning differences in financial and operating characteristics and other factors that could affect the relative values of the selected transactions and the Company. 36 Table of Contents Miscellaneous The preparation of a financial opinion is a complex process and is not necessarily susceptible to a partial analysis or summary description.The fact that any specific analysis has been referred to in the summary above is not meant to indicate that such analysis was given greater weight than any other analysis referred to in the summary.No single result or method of analysis, including whether or not a specific result or analysis compared favorably to the implied transaction value of the Merger, was dispositive of Roth’s opinion.Rather, in arriving at its opinion, Roth considered the results of all of its analyses as a whole and did not attribute any particular weight to any analysis or factor it considered.Roth believes that selecting any portion of its analyses, without considering all analyses as a whole, would create an incomplete view of the process underlying its analyses and opinion.In addition, Roth may have deemed various assumptions more or less probable than other assumptions. As a result, the ranges of valuations resulting from any particular analysis described above should not be taken to be Roth’s view of the actual value of the Company. In performing its analyses, Roth made numerous assumptions with respect to industry performance, general business and economic conditions and other matters. Many of these assumptions are beyond the control of the Company.Roth was advised by the management of the Company that the operations of the Company had declined since the preparation by management of its five-year financial forecast, and, accordingly, that the five-year financial forecast was no longer reflective of management’s best currently available estimates and judgments as to the future financial results and condition of the Company and should not be relied upon for purposes of Roth’s analyses and opinion.In addition, Roth was advised by the management of the Company that it had not prepared updated financial forecasts beyond fiscal year 2012.Given the absence of a long-term forecast that the management of the Company believes was reliable for the purposes of Roth’s analyses and opinion, Roth did not perform an analysis of the estimated present value of the future cash flows of the Company. Roth was engaged by the Company to act as its financial advisor in connection with the Merger.In connection with this engagement, the Company has agreed to pay Roth an aggregate fee of $950,000, of which $100,000 was paid upon delivery of Roth’s prior opinion in connection with the Evergreen Purchase Agreement on October 20, 2012, $200,000 was payable upon delivery of Roth’s opinion in connection with the Merger and $650,000 is contingent upon the consummation of the Merger.The Company also has agreed to indemnify Roth against certain liabilities, and to reimburse Roth for certain expenses, which are related to or result from Roth’s engagement.Other than this engagement, during the two years preceding December 6, 2012, the date of Roth’s opinion, Roth has not had any material relationship with the Company for which compensation has been received or is intended to be received. Roth, as part of its investment banking business, is regularly engaged in the valuation of entities’ businesses and their securities in connection with mergers and acquisitions, negotiated underwritings, secondary distributions of listed and unlisted securities, private placements and valuations for estate, corporate and other purposes.Roth is a full service securities firm engaged in securities trading and brokerage activities, as well as providing investment banking and other financial services.In the ordinary course of business, Roth and its affiliates may acquire, hold or sell, for its and its affiliates’ own accounts and for the accounts of customers, equity securities of the Company, and, accordingly, may at any time hold a long or a short position in such securities. Unaudited Financial Projections We do not as a matter of course publicly disclose detailed forecasts or internal projections as to future performance, revenues, earnings or financial condition.For internal planning purposes, and in the course of the Company’s sale process, the Company’s management and Roth prepared non-public prospective financial information for calendar year 2012, which is set forth below (the “2012 Projections”). Projected Financial Information—Remainder of 2012 Fiscal Year Initial 2012 Forecast(1) Final 2012 Forecast(2) 4th Quarter Actual Fiscal Year Actual 4th Quarter Forecast Fiscal Year Forecast 4th Quarter Forecast Fiscal Year Forecast Net sales $ Gross profit Percent of net sales % Total operating expenses Income (loss) from operations ) Percent of net sales )% )% % )% )% )% Other (income) expense ) 15 Income (loss) before income taxes ) Income tax expense (benefit) (6 ) 0 0 2 ) Net income (loss) Net income (loss) per share $ ) $ ) $ $ ) $ ) $ ) (1) Prepared on March 9, 2012. (2) Prepared on December 5, 2012. Stockholders are cautioned not to place undue, if any, reliance on the 2012 Projections. 37 Table of Contents The inclusion of the 2012 Projections should not be regarded as an indication that our management, our Board, the Committee, Roth or Sequential considered, or now considers, any of the projected financial information to be predictive of actual future results.The 2012 Projections were based upon expectations of the Company’s management at the time the projected financial information was prepared. Based upon current information, it is highly unlikely that the 2012 Projections will prove to be reflective of actual results, as our current expectation of actual results is that they will be lower than such projections.In addition, the financial information set forth above did not reflect the effects of the announcement of the transaction with Evergreen or the Merger. The assumptions upon which the projections were based necessarily involved judgments that were difficult or impossible to predict accurately and many of which were beyond the Company’s control.The inclusion of the 2012 Projections should not be regarded as an indication that any of the Company, Roth, Sequential or any of their respective affiliates or representatives considered or consider that information to be necessarily predictive of actual future events, and such information should not be relied upon as such.Specifically, as described above in “Opinion of Our Financial Advisor – Miscellaneous,” we advised Roth (a) that our operations had declined since the preparation of our five-year financial forecast, and, accordingly, that the five-year financial forecast was no longer reflective of management’s best currently available estimates and judgments as to the future financial results and condition of the Company and should not be relied upon for purposes of Roth’s analyses and opinion and (b) that we had not prepared updated financial forecasts beyond fiscal year 2012.Roth did not perform an analysis of the estimated present value of the future cash flows of the Company, given the absence of any long-term forecast that our management deemed reliable. In light of the factors described herein and the uncertainties inherent in the projected financial information, Stockholders are cautioned not to rely on such information. The 2012 Projections were not prepared with a view toward public disclosure or toward complying with GAAP, the published guidelines of the Commission regarding projections or pro forma financial information or the guidelines established by the American Institute of Certified Public Accountants for preparation and presentation of prospective or pro forma financial information.Neither our independent registered public accounting firm, nor any independent accountants, have compiled, examined or performed any procedures with respect to the financial information above, nor have they expressed any opinion or any other form of assurance on such financial information or its achievability, and they assume no responsibility for, and disclaim any association with, such financial information. The 2012 Projections do not take into account any circumstances or events occurring after the date they were prepared, including the announcement and pendency of the Merger.There can be no assurance that the announcement of the Merger will not cause its customers and distributors to delay or cancel their orders pending the consummation of the Merger or the clarification of Sequential’s intentions with respect to the conduct of the Company’s business thereafter.Any such delay or cancelation of orders is likely to adversely affect the Company’s ability to achieve the results reflected in such financial projections.The projected financial information does not take into account any changes in the Company’s operations, business, financial condition or results of operations which may result from the Merger, including, without limitation, any cost savings or other benefits.Further, the 2012 Projections do not take into account the effect of any failure to complete the Merger.The inclusion of the 2012 Projections herein should not be deemed an admission or representation by the Company or any other person that they were viewed as material information with respect the Company, and in fact the Company and its management do not view the 2012 Projections as material because of the inherent risks and uncertainties associated with such projections. None of the Company or its affiliates, advisors, officers, directors or representatives has made or makes any representation to any Stockholder or other person regarding the ultimate performance of the Company compared to the information contained in the 2012 Projections or that the projected results will be achieved. BY INCLUDING THE 2012 PROJECTIONS, NEITHER THE COMPANY NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR OTHER AFFILIATES AND REPRESENTATIVES UNDERTAKE ANY OBLIGATION TO UPDATE, OR PUBLICLY DISCLOSE ANY UPDATE TO, THIS INFORMATION TO REFLECT CIRCUMSTANCES OR EVENTS, INCLUDING UNANTICIPATED EVENTS, THAT MAY HAVE OCCURRED OR THAT MAY OCCUR AFTER THE PREPARATION OF THIS INFORMATION, EVEN IN THE EVENT THAT ANY OR ALL OF THE ASSUMPTIONS UNDERLYING THE FINANCIAL INFORMATION ARE SHOWN TO BE IN ERROR OR TO HAVE CHANGED. Summary of the Merger Agreement 38 Table of Contents Merger Consideration and Effects of Merger Pursuant to the Merger Agreement, Merger Sub, a wholly owned subsidiary of Sequential, will merge with and into the Company, with the Company continuing as a wholly owned subsidiary of Sequential.Each share of Common Stock issued and outstanding immediately before the effective time of the Merger (other than shares of Common Stock owned by Sequential, Merger Sub, any other subsidiary of Sequential, the Company or any subsidiary of the Company, and shares of Common Stock held by the Stockholders, if any, who have properly demanded and validly perfected their statutory rights of appraisal with respect to the Merger) will, as a result of the Merger, be converted into the right to receive $2.25 in cash, without interest and less any applicable withholding tax. All shares of Common Stock so converted will, by virtue of the Merger, be canceled and cease to exist, and each holder of a certificate representing any shares of Common Stock will cease to have any rights with respect to such certificate, other than the right to receive the $2.25 per share merger consideration upon surrender of such certificate. Each outstanding share of common stock of Merger Sub will be converted into one share of Common Stock of the Company as the surviving corporation of the Merger. As a result of the Merger, Stockholders will no longer have any interest in, and no longer be stockholders of, the Company and will not participate in any of our future earnings or growth. Representations and Warranties The Merger Agreement contains a number of representations and warranties of the Company to Sequential and Merger Sub relating to, among other things:organization, good standing and qualification of the Company; capitalization; corporate authority of the Company, Merger approval and fairness of the merger consideration; governmental filings and the absence of violations; periodic reporting with the Commission and financial statements; the absence of undisclosed liabilities; Stockholder solicitation materials; the absence of certain changes; material contracts; title to assets and condition and sufficiency of assets; real property; intellectual property; inventory; accounts receivable; customers and suppliers; insurance; legal proceedings and Governmental Orders; compliance with laws and permits; environmental matters; employee benefit matters; employment matters; taxes; product liability claims; transactions with affiliates; and brokers. The Merger Agreement contains a number of representations and warranties of Sequential and Merger Sub to the Company relating to, among other things: organization, good standing and qualification of Sequential and Merger Sub; corporate authority of Sequential and Merger Sub; conflicts and consents; brokers; legal proceedings; disclaimers of representations and warranties; independent investigation; Stockholder solicitation materials; capitalization of Merger Sub; and interested Stockholders. The representations and warranties described above and included in the Merger Agreement were made by each of Sequential and the Company to the other party.These representations and warranties may be subject to limitations agreed upon by the contracting parties, including being qualified by confidential disclosures made for the purposes of allocating contractual risk between the parties to the Merger Agreement instead of establishing these matters as facts, and may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors.In addition, such representations and warranties (a) will not survive consummation of the Merger and cannot be the basis for any claims under the Merger Agreement by the other party after termination of the Merger Agreement except as a result of a knowing breach as of the date of the Merger Agreement, and (b) were made only as of the date of the Merger Agreement or such other date as is specified in the Merger Agreement.Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Merger Agreement, which subsequent information may or may not be fully reflected in the parties’ public disclosures.Accordingly, the Merger Agreement is included in this Proxy Statement only to provide investors with information regarding the terms of the Merger Agreement, and not to provide investors with any other factual information regarding the parties or their respective businesses.The representations and warranties and other provisions of the Merger Agreement should not be read alone, but instead should be read only in conjunction with the information provided elsewhere in this Proxy Statement and in the documents incorporated by reference into this Proxy Statement.See “Where You Can Find Additional Information” below. Closing Conditions The conditions precedent to the obligations of the Company, on the one hand, and Sequential and Merger Sub, on the other hand, to effect the Merger (each of which may be waived by the other party at or before the effective time of the Merger) include the following: ● Obtaining Stockholder adoption of the Merger Agreement and approval of the Merger; and ● The absence of, among other things, an order, judgment or injunction if that would make the Merger illegal or otherwise prohibit or prevent the completion of the Merger. 39 Table of Contents The conditions precedent to the obligations of Sequential and Merger Sub to effect the Merger (each of which may be waived by Sequential and Merger Sub at or before the effective time of the Merger) include the following: ● The accuracy of the Company’s representations and warranties, with certain materiality standards depending on the specific representation; ● The Company shall have performed in all material respects its obligations under the Merger Agreement required to be performed before the closing of the Merger; ● The Company shall have entered into a termination agreement with Evergreen respect to the Evergreen Purchase Agreement in form and substance satisfactory to Sequential; and ● The Company shall have delivered an officer’s certificate with respect to its satisfaction of the foregoing closing conditions. The conditions precedent to the obligations of the Company to effect the Merger (each of which may be waived by the Company at or before the effective time of the Merger) include the following: ● The accuracy of Sequential’s and Merger Sub’s representations and warranties, with certain materiality standards depending on the specific representation; ● Sequential and Merger Sub shall have performed in all material respects their obligations under the Merger Agreement required to be performed before the closing of the Merger; ● Sequential shall have delivered an officer’s certificate with respect to its and Merger Sub’s satisfaction of the foregoing closing conditions. Covenants The Merger Agreement contains numerous covenants of the Company, Sequential and Merger Sub, respectively, during the period up to and including the date of closing of the Merger. The covenants that are specific to the Company generally relate to, among other things: the conduct of the Company’s business operations, and related matters, before the closing; providing Sequential and Merger Sub with access to, and deliveries of, certain information; ceasing all activity regarding alternative acquisition proposals, except with respect to unsolicited alternative acquisition proposals (as described further below); holding a meeting of the Stockholders and soliciting proxies from the Stockholders to obtain the adoption of the Merger Agreement and the approval of the Merger by the Stockholders; cooperation and efforts to close the Merger, including obtaining necessary waivers, consents and approvals from, and making all necessary notices to, any government entities or third-parties; notifications to Sequential and Merger Sub of certain events; delisting and deregistering the Common Stock; public announcements; periodic filings with the Commission. In addition, the Merger Agreement: ● Provides that the surviving corporation in the Merger will obtain and fully pay for “tail” insurance policies with a claims period of six years from and after the effective time of the Merger from an insurance carrier with the same or better credit rating as the Company’s current insurance carrier with respect to directors’ and officers’ liability insurance and fiduciary liability insurance, with benefits and levels of coverage at least as favorable as the Company’s existing policies existing or occurring at or prior to the effective time of the Merger (including in connection with the Merger Agreement or the transactions or actions contemplated hereby), subject to a cap on the premiums due under such policy; ● Requires Sequential to pay the Company the amount of the termination fee that is payable to the Company by Evergreen, as required pursuant to the Evergreen Purchase Agreement; ● Provides that each of Sequential and Merger Sub, on the one hand, and the Company, on the other hand, shall pay its respective expenses incurred in connection with the Merger and the transactions contemplated thereby; provided, that the Company’s expenses in respect of the Merger and the other transactions contemplated thereby must not exceed $2,250,000; ● Restricts the Company and its subsidiaries from adopting a shareholder rights agreement, rights plan, “poison pill” or similar agreement, unless such agreement exempts from its application the Merger and the other transactions contemplated thereby; and 40 Table of Contents ● Obligates the surviving corporation of the Merger to satisfy the Company’s obligations under its existing severance policies for a period of one year following the closing of the Merger. The covenants that are specific to Sequential and Merger Sub generally relate to, among other things:cooperation and efforts to close the Merger, including obtaining necessary waivers, consents and approvals from, and making all necessary notices to, any government entities or third-parties; payment of certain expenses; and an equity contribution to Merger Sub before the effective time of the Merger that, together with the cash held by the Company, will be sufficient to pay the aggregate merger consideration to the Stockholders. The Merger Agreement obligates the Company and its subsidiaries to, among other things, cease any solicitation, encouragement, discussions or negotiations or other efforts with respect to, including the facilitation or encouragement of, an alternative transaction proposal, subject to limited exceptions.Notwithstanding these no-shop provisions of the Merger Agreement, during the period commencing on the date of the Merger Agreement and ending on the date of the adoption of the Merger Agreement by the Stockholders, the Company and its subsidiaries may, under certain circumstances, provide information to and participate in discussions or negotiations with third parties with respect to certain alternative transaction proposals that the Board has determined are or would lead to a bona fide written alternative transaction proposal that the Board or a committee thereof has determined, in its good faith judgment, after consulting with and receiving the advice of its financial advisors and outside legal counsel, is or could reasonably be expected to lead to a Superior Proposal, subject to certain other criteria set forth in the Merger Agreement.If, during this period, the Board determines to pursue a Superior Proposal in accordance with the Merger Agreement, the Merger Agreement requires, among other things, that the Company give Sequential prior notice of such determination, along with supporting documentation with respect to such Superior Proposal, and the opportunity to propose revisions to the Merger Agreement such that the Superior Proposal would no longer constitute a Superior Proposal. Termination of the Merger Agreement; Termination Fee The Merger Agreement may be terminated before the effective time of the Merger in the following circumstances: ● By mutual written consent of Sequential, Merger Sub and the Company; ● By either Sequential or the Company, if the Merger has not occurred on or before March 15, 2013 (the “Outside Date”), unless the party seeking termination of the Merger Agreement on such basis has breached its obligations under the Merger Agreement in any manner that constitutes the primary cause of the failure of the Merger to have occurred before the Outside Date; ● By either Sequential or the Company, if any Governmental Order permanently enjoining, restraining or otherwise prohibiting the making or the consummation of the Merger exists and such Governmental Order shall have become final and non-appealable, unless the party seeking termination of the Merger Agreement on such basis has breached its obligations under the Merger Agreement in any manner that is the primary cause of the existence of such Governmental Order; ● By Sequential, (i) if the Board changes its recommendation to Stockholders of the adoption of the Merger Agreement or if, following the public announcement of an alternative acquisition proposal or the commencement of a tender offer or exchange offer for the Shares, the Board fails to publicly confirm the Board’s recommendation to adopt the Merger Agreement (and, in the case of a tender offer or exchange offer, failed to publicly recommend that the Stockholders reject such tender offer or exchange offer) upon Sequential’s written request within ten days after the Company’s receipt of any such request (or, in the case of a tender offer or exchange offer, such commencement) (or, if the Outside Date is fewer than ten days after the Company’s receipt of such request from Sequential or, in the case of a tender offer or exchange offer, such commencement, by the close of business on the business day immediately preceding the Outside Date), or (ii) if there has been a breach of any representation, warranty, covenant or agreement made by the Company in the Merger Agreement or any such representation or warranty becomes untrue or incorrect, in any such case in a manner that will cause the applicable conditions to closing not to be satisfied, and such breach or failure to be true or correct either is not curable or, if curable, has not been cured before the earlier of (x) the Outside Date and (y) the tenth day after written notice thereof has been given by Sequential or Merger Sub to the Company; ● By the Company, if there has been a breach of any representation, warranty, covenant or agreement made by Sequential or Merger Sub in the Merger Agreement or any such representation or warranty becomes untrue or incorrect, which breach or failure to perform has had, or would reasonably be expected to have, a material adverse effect on Sequential and is not curable or, if curable, has not been cured before the earlier of (i) the Outside Date and (ii) the tenth day after written notice thereof has been given by the Company to Sequential or Merger Sub; or 41 Table of Contents ● By the Company, in connection with the Board changing its recommendation to Stockholders of the adoption of the Merger Agreement in response to a Superior Proposal and causing the Company to concurrently enter into a definitive agreement regarding an alternative acquisition proposal providing for a Superior Proposal; provided that the Company and the Board have complied in all material respects with certain notice, negotiation and other requirements set forth in the Merger Agreement with respect to such Superior Proposal. If Sequential terminates the Merger Agreement because the Board changes its recommendation to Stockholders of the adoption of the Merger Agreement, or because the Board fails to publicly confirm the Board’s recommendation to adopt the Merger Agreement, as set forth above, or if the Company terminates the Merger Agreement in connection with the Board changing its recommendation to Stockholders of the adoption of the Merger Agreement in response to a Superior Proposal and causes the Company to concurrently enter into a definitive agreement regarding an alternative acquisition proposal providing for a Superior Proposal, then the Company must pay to Sequential a termination fee equal to $900,000 within two business days following the date of such termination of the Merger Agreement. If an alternative acquisition proposal is made known to the Board or is publicly announced, and the Merger Agreement is terminated by Sequential or the Company because the Merger has not occurred on or before March 15, 2013, as set forth above, then the Company must pay to Sequential, within two business days following the date of such termination, all reasonable and documented out-of-pocket expenses of Sequential and Merger Sub incurred in connection with the Merger Agreement, the Merger and the other transactions contemplated thereby, not to exceed $450,000, and if, within one year following such termination, the Company closes an alternative acquisition transaction, the Company must pay to Sequential, no later than two business days following the date of such consummation, a termination fee equal to $900,000, minus the expense reimbursement amount previously paid to Sequential. Survival Subject to certain exceptions, the representations, warranties, covenants and provisions in the Merger Agreement do not survive the Merger.The provisions in the Merger Agreement that survive the Merger relate to, among others, the following matters: the effect of the Merger on the Company’s capital stock, payment of the merger consideration, exchange of certificates through the paying agent, lost, stolen or destroyed certificates, appraisal rights, treatment of equity plans, indemnification and directors’ and officers’ insurance and confidentiality. Voting Agreements Capital Southwest Venture Corporation, which currently owns 9,317,310 shares of Common Stock, or approximately 33.79% of the issued and outstanding Common Stock, and Patrick F. Hamner, one of the Company’s directors who currently owns 363,150 shares of Common Stock, or approximately 1.3% of the issued and outstanding Common Stock (and who currently holds options to purchase an additional 790,000 shares of Common Stock, or approximately 2.9% of the issued and outstanding Common Stock), entered into voting agreements with Sequential on December 7, 2012, pursuant to which they irrevocably agreed, among other things, to vote their shares in favor of the adoption of the Merger Agreement and the approval of the Merger and against competing acquisition proposal.The Company is a party to these voting agreements for the limited purposes set forth in the voting agreements.Pursuant to such voting agreements, if such stockholders acquire beneficial or record ownership of any additional shares of our Common Stock, such shares will also be subject to the voting agreements. The foregoing description of such voting agreements and the Company’s obligations therein does not purport to be complete and is qualified in its entirety by reference to the full text of the respective voting agreements entered into by the referenced parties, copies of which are attached as Exhibit 10.2 and Exhibit 10.3 to our Current Report on Form 8-K filed with the Commission on December 10, 2012 and incorporated herein by reference. Board Approval; Fairness Opinion The Board engaged Roth, an independent investment banking firm, to evaluate the Merger and to provide its opinion as to the fairness, from a financial point of view, to the Stockholders of the consideration to be paid to the Stockholders pursuant to the Merger Agreement.Roth delivered to the Board its opinion that, subject to the limitations set forth in its opinion, as of December 6, 2012, the per share consideration to be received by the Stockholders pursuant to the Merger Agreement is fair to the Stockholders from a financial point of view. The Board, taking into account the fairness opinion received from Roth, unanimously approved and authorized the Merger Agreement and the Merger. 42 Table of Contents Payment for Shares of Common Stock Promptly following the effective time of the Merger, a paying agent will mail to you a letter of transmittal and instructions.The letter of transmittal will tell you how to surrender your stock certificates representing Common Stock in exchange for the merger consideration.You should not return your stock certificates with the proxy card, and you should follow the instructions in the letter of transmittal for the return of your stock certificates or the book entry transfer of any uncertificated shares. Equity Commitment In connection with the Merger, Sequential has entered into an equity commitment letter with its affiliate and financial sponsor, Tengram Capital Partners Gen2 Fund, L.P., pursuant to which such entity has agreed to provide up to $8,100,000 of equity financing to Sequential, subject to the terms and conditions set forth therein, if needed, for Sequential to contribute cash to Merger Sub in an amount which, together with the cash held by the Company at the time of the closing of the Merger, will be sufficient to pay, among other things, the aggregate merger consideration to the Stockholders in accordance with the Merger Agreement upon closing of the Merger.The commitment letter will automatically terminate upon the closing of the Merger or ninety (90) days after the termination of the Merger Agreement for any reason.In addition, the commitment of Tengram Capital Partners Gen2 Fund, L.P. under the commitment letter is subject to certain conditions, including that all conditions to the obligations of Sequential and Merger Sub under the Merger Agreement have been satisfied or waived in accordance with the Merger Agreement and the Merger Agreement will not have been terminated. Recommendation of our Board Our Board has unanimously (i) determined that the Merger Agreement and the transactions contemplated thereby, including the Merger, are fair to, advisable and in the best interests of the Company and the Stockholders, (ii) authorized and approved in all respects the Merger Agreement, and authorized and directed the execution of the Merger Agreement and any other ancillary agreements contemplated thereby to which the Company is a party and (iii) resolved to recommend that Stockholders adopt the Merger Agreement and approve the Merger and any other matters related to the foregoing that require the approval of Stockholders. Our Board unanimously recommends that Stockholders vote “FOR” the proposal to adopt the Merger Agreement and approve the Merger. In reaching its determination that the Merger Agreement and the transactions contemplated thereby, including the Merger, are advisable and in the best interests of the Company and the Stockholders and its decision to approve the Merger Agreement and recommend its adoption and the Merger’s approval to Stockholders, our Board evaluated a variety of business, financial and market factors, as described more fully below. Material Accounting Treatment The Merger will be accounted for as a purchase under generally accepted accounting principles.The purchase price will be assigned to the fair value of the net tangible and intangible assets acquired, with any amounts in excess thereof being assigned to goodwill.Goodwill will be capitalized unless and until it is deemed to be impaired, in which case the impairment will be measured and any such amount will be charged against current earnings. Material U.S. Federal Income Tax Consequences of the Merger to Our Stockholders The following is a summary of the material U.S. federal income tax consequences of the Merger to U.S. persons (as defined below) and non-U.S. persons (as defined below) whose shares of Common Stock are converted into the right to receive cash in the Merger. This summary does not purport to consider all aspects of U.S. federal income taxation that might be relevant to our Stockholders. For purposes of this discussion, we use the term “U.S. person” to mean a beneficial owner of shares of our Common Stock that is, for U.S. federal income tax purposes: · an individual who is a citizen or resident of the United States; · a corporation created or organized under the laws of the United States or any of its political subdivisions; · a trust that (i) is subject to the supervision of a court within the United States and the control of one or more U.S. persons or (ii) has a valid election in effect under applicable U.S. Treasury regulations to be treated as a U.S. person; or · an estate the income of which is subject to U.S. federal income tax regardless of its source. 43 Table of Contents For purposes of this discussion, we use the term “non-U.S. person” to mean a beneficial owner, other than a partnership, of shares of Common Stock that is not a U.S. person (as defined above). If a partnership (including an entity treated as a partnership for U.S. federal income tax purposes) holds Common Stock, the tax treatment of a partner will depend on the status of the partner and the activities of the partnership. A partner of a partnership holding Common Stock should consult its tax advisor. This discussion is based on current law, which is subject to change, possibly with retroactive effect. It applies only to beneficial owners that hold shares of our Common Stock as capital assets, and may not apply to shares of Common Stock received in connection with the exercise of employee stock options or otherwise as compensation, to Stockholders that validly exercise their rights under Delaware law to object to the Merger or to certain types of beneficial owners who may be subject to special rules (such as insurance companies, banks, tax-exempt organizations, financial institutions, broker-dealers, partnerships, Stockholders subject to the alternative minimum tax, U.S. persons that have a functional currency other than the U.S. dollar, certain former citizens or residents of the United States or Stockholders that hold Common Stock as part of a hedge, straddle, integration, constructive sale or conversion transaction). This discussion does not address the assumption of or receipt of consideration in connection with restricted stock, stock appreciation rights, restricted stock units or options to purchase shares of Common Stock, or any other matters relating to equity compensation or benefit plans. This discussion also does not address any aspect of state, local or non-U.S. tax laws. U.S. Persons Exchange of Shares of Common Stock for Cash Pursuant to the Merger Agreement.The exchange of shares of our Common Stock for cash in the Merger by a U.S. person will be a taxable transaction for U.S. federal income tax purposes. In general, a Stockholder whose shares of Common Stock are converted into the right to receive cash in the Merger will recognize capital gain or loss for U.S. federal income tax purposes equal to the difference, if any, between the amount of cash received with respect to such shares and the Stockholder’s adjusted tax basis in such shares. Gain or loss must be determined separately for each block of shares (i.e., shares acquired at the same cost in a single transaction). Such gain or loss will be long-term capital gain or loss provided that a Stockholder’s holding period for such shares is more than 12 months at the time of the consummation of the Merger.Long-term capital gain recognized by a Stockholder that is an individual, estate or trust generally is taxed at a maximum current U.S. federal income tax rate of 15%, which rate is generally scheduled to be increased to 20% for capital gains recognized after December 31, 2012.Additionally, legislation enacted in 2010 requires certain U.S. Stockholders who are individuals, trusts or estates to pay a Medicare tax of 3.8% (in addition to taxes they would otherwise be subject to) on investment income for taxable years beginning after December 31, 2012.In the case of a Stockholder that is a corporation, capital gains are currently taxed at the same rate as ordinary income.There are limitations on the deductibility of capital losses.U.S. corporations generally may carry back capital losses up to three taxable years and generally may carry forward capital losses up to five taxable years.Generally, capital losses are deductible only against capital gains and are not available to offset ordinary income; however, U.S. individuals are allowed to offset a limited amount of net capital loss against ordinary income. Backup Withholding and Information Reporting.Backup withholding of tax may apply to cash payments to which a non-corporate Stockholder is entitled under the Merger Agreement, unless the Stockholder or other payee provides a taxpayer identification number, certifies that such number is correct and otherwise complies with the backup withholding rules.The back-up withholding tax is currently imposed at a rate of 28%, but is scheduled to increase to 31% in 2013.Each of our Stockholders should complete and sign the Form W-9 that will be included as part of the letter of transmittal and return it to the paying agent, in order to provide the information and certification necessary to avoid backup withholding, unless an exemption applies and is established in a manner satisfactory to the paying agent. Cash received in the Merger also generally will be subject to information reporting. Backup withholding is not an additional tax. Any amounts withheld under the backup withholding rules may be allowable as a refund or a credit against a Stockholder’s U.S. federal income tax liability, provided the required information is timely furnished to the Internal Revenue Service. Non-U.S. Persons Exchange of Shares of Common Stock for Cash Pursuant to the Merger Agreement. The receipt of cash in exchange for shares of Common Stock in the Merger by a non-U.S. person generally will be exempt from U.S. federal income tax, unless: · the gain on shares of Common Stock, if any, is effectively connected with the conduct by the non-U.S. person of a trade or business in the United States (and, if certain income tax treaties apply, is attributable to the non-U.S. person’s permanent establishment in the United States), in which event (i) the non-U.S. person will be subject to U.S. federal income tax as described under “—U.S. Persons” above, but such non-U.S. person should provide a Form W-8ECI instead of a Form W-9, and (ii) if the non-U.S. person is a corporation, it also may be subject to branch profits tax on such gain at a 30% rate (or such lower rate as may be specified under an applicable income tax treaty); or 44 Table of Contents · the non-U.S. person is an individual who was present in the United States for 183 days or more in the taxable year and certain other conditions are met, in which event the non-U.S. person will be subject to tax at a flat rate of 30% (or such lower rate as may be specified under an applicable income tax treaty) on the gain from the exchange of the shares of Common Stock net of applicable U.S. losses from sales or exchanges of other capital assets recognized during the year. Non-U.S. persons should consult their United States tax advisors with respect to the U.S. and non-U.S. tax consequences to them of the Merger. Backup Withholding and Information Reporting.In general, if you are a non-U.S. person, you will not be subject to backup withholding and information reporting on a payment made with respect to shares of our Common Stock exchanged for cash in the Merger if you have provided an IRS Form W-8BEN (or a Form W-8ECI if your gain is effectively connected with the conduct of a U.S. trade or business) as part of the letter of transmittal. If shares are held through a foreign partnership or other flow-through entity, certain documentation requirements may also apply to the partnership or other flow-through entity. Backup withholding is not an additional tax and any amounts withheld under the backup withholding rules may be refunded or credited against a non-U.S. person’s U.S. federal income tax liability, if any, provided the required information is timely furnished to the Internal Revenue Service. Under specified circumstances, Stockholders are entitled to exercise appraisal rights in connection with the Merger.If appraisal rights are available and a Stockholder who is a U.S. person receives cash pursuant to the exercise of such rights, such Stockholder generally will recognize gain or loss, measured by the difference between the cash received and such Stockholder’s tax basis in the Common Stock sold.Such Stockholder will generally be taxed as described above under sub-item “U.S. Persons” above, including such Stockholder’s receipt of consideration pursuant to the Stockholder’s exercise of appraisal rights may be subject, under certain circumstances, to U.S. federal backup withholding as described above. The U.S. federal income tax consequences described above are not intended to constitute either legal advice to any Stockholder or a complete description of all tax consequences relating to the Merger. Because individual circumstances may differ, each Stockholder should consult with the Stockholder’s own tax advisor regarding the applicability of the rules discussed above to the Stockholder and the particular tax effects to the Stockholder of the Merger in light of such Stockholder’s particular circumstances, the application of state, local and non-U.S. tax laws, and, if applicable, the tax consequences of the assumption of or receipt of consideration in connection with options to purchase Common Stock, restricted stock, stock appreciation rights or restricted stock units. Litigation Relating to the Evergreen Purchase Agreement Following the announcement that we entered into the Evergreen Purchase Agreement with Evergreen, a stockholder class action suit was filed against each of the Company’s directors, the Company and Evergreen alleging, among other things, that our directors violated their fiduciary duties and did not disclose all material information with respect to the proposed asset sale pursuant to the Evergreen Purchase Agreement.In addition, the plaintiff alleged that the Company and Evergreen aided and abetted our directors in the alleged wrongdoing.The plaintiff seeks injunctive relief and unspecified damages.The Company and its directors deny the allegations and intend to defend the lawsuit vigorously. Appraisal Rights Under Section 262 of the DGCL, holders of our Common Stock who do not vote in favor of the proposal to adopt the Merger Agreement and approve the Merger will have the right to seek appraisal of the “fair value” of their shares of Common Stock as determined by the Delaware Court of Chancery if the Merger is completed, but only if they comply with all requirements of the DGCL, which are summarized in this Proxy Statement.The judicially determined appraisal amount could be more than, the same as or less than the merger consideration. Any holder of Common Stock intending to exercise appraisal rights, among other things, must submit a written demand for an appraisal to us before the vote on the proposal to adopt the Merger Agreement and approve the Merger, must not vote in favor of adoption of the Merger Agreement and approval of the Merger and must otherwise strictly comply with all of the procedures required by the DGCL. Your failure to follow exactly the procedures specified under the DGCL will result in the loss of your appraisal rights. A copy of Section 262 of the DGCL is attached hereto as Annex C.See “Rights of Appraisal” below. 45 Table of Contents Delisting and Deregistration of Common Stock As a result of the Merger, you will not own any shares of capital stock of the Company, as the surviving corporation of the Merger, or Sequential and you will not have any rights as a stockholder of the Company, as the surviving corporation of the Merger, following consummation of the Merger. If the Merger is completed, the Common Stock will be delisted from The Nasdaq Capital Market.In addition, the Common Stock will be deregistered under Section 12(b), and the Company’s reporting obligations will be suspended under Section 15(d), of the Exchange Act.As such, the Company will cease to be an independent, publicly-traded company.If the Merger is not completed, the Company will remain an independent publicly-traded company, our Common Stock will continue to be registered under the Exchange Act and, provided we continue to comply with applicable continued listing requirements, we will remain listed and traded on the The Nasdaq Capital Market. The Board recommends a vote “FOR” the Merger Proposal. PROPOSAL NO. 2 – ADVISORY VOTE ON CHANGE OF CONTROL COMPENSATION Section 14A of the Exchange Act, which was enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, requires that the Company provide its Stockholders with the opportunity to vote to approve, on a non-binding, advisory basis, the compensation payable under existing arrangements with the Company that certain of the Company’s executive officers will or may be entitled to receive as a result of the Merger (the “Change of Control Compensation”).All of these existing arrangements between the Company and its executive officers listed below were entered into before the negotiation of the Merger Agreement with Sequential. The Change of Control Compensation is set forth in the table below: Golden Parachute Compensation Name Cash(1) Equity(2) Pension/ Non-Qualified Deferred Compensation Perquisites/ Benefits(3) Tax Reimbursement Other Total Thomas C. Hansen $ $ $
